 



Exhibit 10.56
Purchase and Sale Agreement
between
KAN AM GRUND KAPITALANLAGEGESELLSCHAFT MBH
as seller
and
HINES-SUMISEI U.S. CORE OFFICE PROPERTIES, LP
as purchaser
as of March 10, 2006





--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE 1
       
Purchase and Sale
    1  
1.1 Agreement of Purchase and Sale
    1  
1.2 Property Defined
    2  
1.3 Permitted Exceptions
    2  
 
       
ARTICLE 2
       
Purchase Price and Earnest Money
    2  
2.1 Purchase Price
    2  
2.2 Payment of Purchase Price
    2  
2.3 Earnest Money
    2  
2.4 Independent Consideration
    2  
 
       
ARTICLE 3
       
Title and Survey
    3  
3.1 Seller’s Title and Survey Deliveries
    3  
3.2 Title Examination and Survey
    3  
3.3 Subsequent Title Defects
    3  
 
       
ARTICLE 4
       
Information and Inspection
    4  
4.1 Seller’s Deliveries
    4  
4.2 Reliability of Information
    4  
4.3 Inspection Period Defined
    5  
4.4 Purchaser’s Obligation to Inspect
    5  
4.5 Indemnity and Liability Insurance
    6  
4.6 Purchaser’s Right to Terminate
    6  
4.7 Continuing Agreement
    7  
4.8 “As Is” Defined
    7  
4.9 Confidential Information
    8  
4.10 Intentionally Omitted
    8  
4.11 Hazardous Materials
    8  
4.12 Availability of Information
    8  
4.13 Information from Agents
    8  
4.14 Purchaser Certificate and Release
    9  
 
       
ARTICLE 5
       
Seller’s Warranties and Representations
    10  
5.1 Seller’s Authority, Etc.
    10  
5.2 No Litigation
    10  
5.3 The Leases
    10  
5.4 Notices of Violations or Actions
    11  
5.5 Environmental Notices
    11  
5.6 Service Contracts
    11  
5.7 Knowledge Defined
    12  
5.8 Survival of Seller’s Representations and Warranties
    12  

i



--------------------------------------------------------------------------------



 



         
ARTICLE 6
       
Purchaser’s Warranties and Representations
    12  
6.1 [Intentionally omitted]
       
6.2 Purchaser’s Authority, Etc.
    12  
6.3 No Litigation
    13  
6.4 Sophisticated Investor
    13  
6.5 OFAC Regulations
    13  
6.6 Survival of Purchaser’s Representations and Warranties
    14  
 
       
ARTICLE 7
       
Covenants and Executory Agreements Pending Closing
    14  
7.1 Purchaser’s Due Diligence
    14  
7.2 Operations Pending Closing
    14  
7.3 New Leases
    14  
 
       
ARTICLE 8
       
Conditions to Closing
    16  
8.1 Conditions to Purchaser’s Obligations
    16  
8.2 Conditions to Seller’s Obligations
    17  
8.3 Tenant Estoppel Certificates
    17  
 
       
ARTICLE 9
       
Closing
    18  
9.1 Time and Place
    18  
9.2 Seller’s Obligations at Closing
    18  
9.3 Purchaser’s Obligations at Closing
    20  
9.4 Credits and Prorations
    21  
9.5 Closing Costs
    24  
 
       
ARTICLE 10
       
Default
    25  
10.1 Default by Purchaser
    25  
10.2 Default by Seller
    25  
10.3 Notice and Cure
    25  
 
       
ARTICLE 11
       
Risk of Loss
    25  
11.1 Minor Damage
    25  
11.2 Major Damage
    26  
11.3 Definition of “Major” Loss or Damage
    26  
 
       
ARTICLE 12
       
Brokerage Commissions
    27  
 
       
ARTICLE 13
       
Escrow
    27  
13.1 Escrow Agent
    27  
13.2 Interpleader Action
    27  

ii



--------------------------------------------------------------------------------



 



         
ARTICLE 14
       
Miscellaneous
    28  
14.1 Confidentiality
    28  
14.2 Public Disclosure
    29  
14.3 Discharge of Obligations
    29  
14.4 Assignment
    29  
14.5 Notices
    30  
14.6 Modifications
    31  
14.7 Calculation of Time Periods
    31  
14.8 Successors and Assigns
    31  
14.9 Entire Agreement
    31  
14.10 Further Assurances
    31  
14.11 Counterparts; Facsimile Signatures
    31  
14.12 Severability
    32  
14.13 Applicable Law; Jurisdiction
    32  
14.14 No Third-Party Beneficiary
    32  
14.15 Captions
    32  
14.16 Construction
    32  
14.17 Termination of Agreement
    32  
14.18 Exculpation of Seller and Related Parties
    32  
14.19 Time of the Essence
    32  
14.20 Attorneys’ Fees
    32  
14.21 Like-Kind Exchange
    33  

iii



--------------------------------------------------------------------------------



 



Purchase and sale agreement
     This Purchase and Sale Agreement (this “Agreement”) is made as of March 10,
2006 (the “Effective Date”), by and between KAN AM GRUND
KAPITALANLAGEGESELLSCHAFT MBH, a German limited liability company (“Seller”),
for the benefit of Kan Am US grundinvest Fonds, a German open-end real estate
fund sponsored by Seller (the “Fund”) and HINES-SUMISEI U.S. CORE OFFICE
PROPERTIES, LP, a Delaware limited partnership (“Purchaser”).
Witnesseth:
     In consideration of the Earnest Money (as defined in this Agreement), the
mutual covenants of the parties, and for other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, the Purchaser and Seller
agree follows:
ARTICLE 1
Purchase and Sale
     1.1 Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell and convey to Purchaser and
Purchaser agrees to purchase the following:
     (a) that certain tract or parcel of land situated in Chicago, Illinois,
more particularly described on Exhibit A, together with all and singular the
rights and appurtenances pertaining to such property, including any right, title
and interest of Seller in and to adjacent streets, alleys, or rights-of-way (the
“Land”);
     (b) the buildings, structures, fixtures and other improvements located on
the Land (the “Improvements”);
     (c) all of Seller’s right, title and interest in and to all tangible
personal property upon the Land or within the Improvements, including
specifically, without limitation, appliances, furniture, carpeting, draperies
and curtains, tools and supplies, and other items of personal property owned by
Seller and used exclusively in connection with the operation of the Land and the
Improvements (the “Personal Property”);
     (d) all of Seller’s right, title and interest in and to all agreements
listed and described on Exhibit B (the “Lease Schedule”), pursuant to which any
portion of the Land or Improvements is used or occupied by anyone other than
Seller (the “Leases”), including any guaranties of such Leases and any unapplied
security deposits paid by tenants to Seller, together with any interest accrued
thereon; and
     (e) all of Seller’s right, title and interest in and to (i) all assignable
contracts and agreements (collectively, the “Service Contracts”) listed and
described on Exhibit C (the “Contracts Schedule”), relating to the upkeep,
repair, maintenance or operation of the Land, Improvements or Personal Property
which will extend beyond the date of Closing (as hereinafter

1



--------------------------------------------------------------------------------



 



defined), including specifically, without limitation, all assignable equipment
leases, (ii) all assignable construction contracts and agreements listed and
described on Exhibit C attached thereto and made a part hereof relating to
construction at the Property which shall extend beyond the Closing Date
(collectively, the “Construction Contracts”), (iii) all assignable warranties
and guaranties (expressed or implied) existing with respect to the Improvements
or the Personal Property, and (iv) all assignable trade names, logos, licenses,
permits, air rights, certificates of occupancy, signs, trademarks, telephone
listings and numbers (the “Intangibles”).
     1.2 Property Defined. The Land, the Improvements, the Personal Property,
the Leases, the Service Contracts, the Construction Contracts and the
Intangibles are sometimes referred to collectively as the “Property.”
     1.3 Permitted Exceptions. Seller will convey the Property subject to the
matters which are, or are deemed to be, Permitted Exceptions pursuant to
Article 3 hereof.
ARTICLE 2
Purchase Price and Earnest Money
     2.1 Purchase Price. The purchase price for the property is the sum of Two
Hundred Twenty Three Million and 00/100 Dollars ($223,000,000.00) (the “Purchase
Price”).
     2.2 Payment of Purchase Price. The Purchase Price is payable in full at
Closing, without reduction, adjustment or setoff (other than as expressly
authorized with respect to the closing adjustments and prorations set forth in
Article 9), in cash by federal wire transfer of immediately available funds to a
bank account designated by the Title Insurer in writing to Purchaser at or prior
to Closing.
     2.3 Earnest Money. Within two (2) business days after the Effective Date,
Purchaser must deposit with Chicago Title Insurance Company (the “Title
Insurer”), having its office at 4170 Ashford Dunwoody Road, Suite 460, Atlanta,
Georgia 30319, Attention: Christopher J. Valentine, the sum of Sixteen Million
Dollars ($16,000,000.00) (the “Earnest Money”) in good funds, either by
certified bank or cashier’s check or by federal wire transfer. The Title Insurer
will invest the Earnest Money in government insured interest-bearing accounts
satisfactory to Seller and Purchaser, will not commingle the Earnest Money with
any funds of Escrow Agent or others, and will promptly provide Purchaser and
Seller with confirmation of the investments made. Such account will have no
penalty for early withdrawal, and Purchaser accepts all risks with regard to
such account. In the event the Earnest Money is not actually received by the
Title Insurer within the applicable time period specified, this Agreement will
become null and void and of no further force or effect whatsoever, and upon
demand by Seller, Purchaser will reimburse Seller for all costs and expenses
incurred in connection with the preparation, execution and delivery of this
Agreement, including, without limitation, all attorneys fees and expenses
incurred by Seller’s personnel and Third-Party consultants and advisors.
     2.4 Independent Consideration. The sum of One Hundred Dollars ($100.00)
(the “Independent Consideration”) out of the Earnest Money is independent of any
other consideration provided hereunder, shall be fully earned by Seller upon the
Effective Date hereof, and is not refundable to Purchaser under any
circumstances. Accordingly, if this Agreement is

2



--------------------------------------------------------------------------------



 



terminated for any reason by either party, the Independent Consideration shall
be paid by the Title Company to Seller.
ARTICLE 3
Title and Survey
     3.1 Seller’s Title and Survey Deliveries. Purchaser acknowledges that
Seller has delivered to Purchaser:
     (a) a current commitment for title insurance (the “Title Commitment”)
issued by the Title Insurer, along with legible copies of all documents of
record referred to therein; and
     (b) a copy of Seller’s most recent survey of the Property (the “Existing
Survey”).
     3.2 Title Examination and Survey. Seller shall, upon receipt of same,
deliver to Purchaser an updated survey of the Land (the “Updated Survey”).
Purchaser will complete its examination of title to the Property, including,
without limitation, matters of survey, prior to the expiration of the Inspection
Period (as hereinafter defined). All matters affecting title to the Property as
of the expiration of the Inspection Period that are set forth in the Title
Commitment, filed in the public real estate records or would have been shown by
a current survey will constitute permitted title exceptions approved by
Purchaser (the “Permitted Exceptions”) for all purposes of this Agreement,
except as hereinafter provided. Purchaser acknowledges and agrees that Seller
will have no obligation or duty whatsoever to cure any title exceptions or
defects affecting the Property that existed of record as of the expiration of
the Inspection Period except (a) liens and security interests securing any loan
to Seller and any other liens or security interests created by documents
executed by Seller to secure monetary obligations, other than liens for ad
valorem taxes and assessments for the current calendar year, (b) any liens or
encumbrances resulting from Seller’s intentional breach of its covenant not to
encumber the Property pursuant to Section 7.2 hereof and (c) the recorded
Declaration between Seller and M.M. Warburg & CO KGaA with respect to the
Property.
     3.3 Subsequent Title Defects. In the event any material and adverse matter
affecting title to the Property arises or is first disclosed to Purchaser after
the expiration of the Inspection Period, and Purchaser did not have notice of
such matter, nor was such matter filed in the public real estate records or
would have been shown by a current survey as of the end of the Inspection
Period, then the following provisions will apply:
     (a) Purchaser must notify Seller of such matter in writing within two
(2) business days of Purchaser’s learning of such matter and, in any event, not
later than Closing;
     (b) If the matter is one which was caused by an act or omission by Seller
and can be cured solely by the payment of money, then Seller will be obligated
to cure such title defect not later than Closing, by either discharging the
matter by payment, posting a bond for payment, or by causing Purchaser’s title
insurer affirmatively to insure over the matter; provided, however, Seller’s
aggregate liability with respect to matters subject to this Section 3.3(b) will
not exceed the sum of $25,000; provided further, however, Seller shall be
required so to cure any such matter constituting (a) liens and security
interests securing any loan to Seller and any other liens

3



--------------------------------------------------------------------------------



 



or security interests created by documents executed by Seller to secure monetary
obligations, other than liens for ad valorem taxes and assessments for the
current calendar year, (b) any liens or encumbrances resulting from Seller’s
intentional breach of its covenant not to encumber the Property pursuant to
Section 7.2 hereof and (c) the recorded Declaration between Seller and M.M.
Warburg & CO KGaA with respect to the Property.
     (c) In the event the matter is not described in Section 3.3(b), above, and
Seller does not elect to cure such matter by written notice to Purchaser within
five (5) business days (“Seller’s Response Period”) of Seller’s receipt of
Purchaser’s notice under Section 3.3(a) (and Closing will be delayed as
necessary to permit Seller such period of response), then Purchaser must elect
either (i) to terminate this Agreement, in which case the Earnest Money will be
refunded in full to Purchaser and thereupon this Agreement will be null and void
and of no further force and effect whatsoever, except for the terms of this
Agreement which expressly survive termination by Purchaser; provided, however,
Seller may condition the refund of the Earnest Money upon the execution and
delivery by Purchaser to Seller of an instrument in recordable form that
disclaims any and all continuing right, title and interest in and to the
Property; or (ii) to waive such title defect and proceed with Closing pursuant
to the terms and conditions hereof without offset or other credit or adjustment
to the Purchase Price, in which event such title defect will constitute a
Permitted Exception and Purchaser waives any claim against Seller with respect
to such title defect. In the event Purchaser elects to terminate pursuant to the
preceding clause (i), Purchaser must provide Seller with prompt written notice
of such election not later than two (2) business days after the expiration of
Seller’s Response Period. A failure timely to make an affirmative election to
terminate pursuant to the preceding clause (i) will be deemed an election
pursuant to clause (ii) to waive such matter.
ARTICLE 4
Information and Inspection
     4.1 Seller’s Deliveries. Purchaser acknowledges that, prior to the
Effective Date hereof, Seller has made available to Purchaser (via electronic
data room, at the Property or otherwise) all of the information with respect to
the Property listed in Exhibit N attached hereto and made a part hereof (the
“Information Documents”) to the extent available to Seller or in Seller’s
possession or in the possession of Seller’s current property manager
(“Manager”), and that Purchaser has had or will have an opportunity to review
all such Information Documents. Seller shall cooperate in good faith with
Purchaser to provide other reasonably requested documentation with respect to
the Property; provided, however, in no event shall Seller be required to deliver
any of the confidential information more particularly described in Section 4.10
hereof.
     4.2 Reliability of Information. The Information Documents and any
additional information requested by Purchaser are being furnished to Purchaser
for information purposes only. Purchaser acknowledges and agrees that it is
accepting the Information Documents and other documents with the understanding
that the information therein has been compiled by persons and entities other
than Seller, and Seller has not verified and does not independently certify that
the information contained therein is true, correct or complete in all respects.
With respect to any reports by third-party consultants pertaining to the
environmental condition of the Property, the structural condition of the
property, the condition of the building systems within the

4



--------------------------------------------------------------------------------



 



Improvements, and other matters pertaining to the Property (the “Third-Party
Reports”), Purchaser further acknowledges and agrees that it understands and has
been informed by Seller that Seller has not and does not adopt or ratify the
findings of the third-party consultants who prepared the Third-Party Reports,
does not represent that the Third-Party Reports are accurate in all or any
respects, and does not warrant or represent that the Third-Party Reports can or
should be relied upon by Purchaser in making its investment decisions concerning
the Property, except to the extent that such Third-Party Reports have been
certified to Purchaser pursuant to an executed reliance letter between the
third-party consultant and Purchaser, but not Seller.
     4.3 Inspection Period Defined. As used in this Agreement, the term
“Inspection Period” means the period commencing upon the date upon which
Purchaser has complied with all of the obligations of Purchaser as set forth in
Section 4.5 (pertaining to Purchaser’s obligation to provide Seller with certain
insurance protection with respect to Purchaser’s inspection rights) and ending
at 10:00 a.m., Central Time, on March 10, 2006. Purchaser and Seller acknowledge
that the Inspection Period expired prior to the execution of this Agreement and
Purchaser has no right to terminate this Agreement pursuant to Section 4.6
hereof.
     4.4 Purchaser’s Obligation to Inspect. Purchaser shall have access to the
Property and the Information Documents through Closing, or until the earlier
termination of this Agreement, pursuant to the terms of that certain Access
Agreement entered into by and between Seller and Hines Interests Limited
Partnership, an affiliate of Purchaser, on March 3, 2006 and the terms of this
Agreement. During the Inspection Period (as hereinafter defined), Purchaser
covenants and agrees that it will inspect the Property and otherwise use due
diligence to determine the suitability of the Property as an investment by
Purchaser, at its sole cost and expense. Purchaser represents that Purchaser has
conducted an investigation of, and fully understands, the economic market
conditions (the “Market Conditions”) of the Chicago office market, including,
without limitation, market rentals, tenant concessions and vacancy factors, and
acknowledges that the Purchase Price takes into account the Market Conditions.
In addition to such other activities that Purchaser may determine to be
appropriate to carry out such due diligence, Purchaser intends to do all of the
following: (a) examine the books and records maintained by Manager with respect
to the Property; (b) interview Manager with respect to the operation and
management of the Improvements; (c) examine the physical structures and
components of the Improvements, including, without limitation, the life safety
systems, electrical, mechanical, and HVAC systems; (d) conduct studies to
determine that the Property and the operation thereof complies with all
requirements of all governmental agencies and authorities having jurisdiction
with respect thereto, including, without limitation matters of zoning, building
code compliance, compliance with the Americans with Disabilities Act, and
(e) make such studies and investigations, conduct such tests and surveys and
engage such independent contractors, environmental engineers, environmental
consultants, and experts as necessary to enable Purchaser to evaluate any and
all environmental risks associated with the ownership and operation of the
Property and its compliance with “Environmental Laws” (as defined in
Section 4.13); (f) conduct such investigation as is prudent with respect to the
requirements of the USA Patriot Act of 2001, the Bank Secrecy Act, Executive
Order 13324 (66 Fed. Reg. 49079) and other similar governmental requirements and
(g) otherwise CONDUCT A COMPLETE AND THOROUGH INVESTIGATION AND EXAMINATION OF
THE PROPERTY EMPLOYING THE HIGHEST LEVELS OF DUE DILIGENCE NORMALLY AND
CUSTOMARILY EMPLOYED BY SOPHISTICATED

5



--------------------------------------------------------------------------------



 



INSTITUTIONAL INVESTORS IN COMMERCIAL REAL ESTATE INVESTMENT TRANSACTIONS. To
the extent Purchaser does not currently have available its own employees who are
competent to conduct such examinations and inspections, Purchaser will retain
such consultants, independent contractors and other professional advisors as
necessary to enable it to fulfill its obligation to employ such levels of due
diligence. From and after the Effective Date and until the earlier to occur of
termination of this Agreement or Closing, Purchaser and its representatives and
agents will have the right, upon reasonable prior notice, to enter upon the
Property for the purpose of examining, inspecting and testing the Property.
Purchaser and its agents and representatives will at all such times maintain the
insurance coverages required under Section 4.5. Purchaser will provide Seller
and Manager with reasonable notice regarding the scope and execution of its
activities, including, proposed timing of inspections and any anticipated need
to interview specified personnel. Any and all interviews of tenants under the
Leases may be conducted only at such times and in such manner as may be
reasonably approved by Manager, and Manager may condition all such interviews
upon the ability of Manager to be present during such interviews. Purchaser will
not unreasonably disturb or interfere with the operation, management or use of
the Property by Seller, Manager, the tenants under the Leases, or by any of
their respective agents, customers, invitees, or guests. Neither Purchaser nor
any of its agents or contractors may conduct inspection activities that involve
the disassembly of any building components, the removal of permanent wall
coverings or partitions, the drilling or boring into the Land or Improvements,
or any other similar invasive activity without the written consent of Seller,
which consent may be given or withheld at Seller’s sole discretion and may be
further conditioned upon such adequate bonds and additional security as Seller
may reasonably require to protect itself and the Property from loss, damage or
injury.
     4.5 Indemnity and Liability Insurance. Purchaser will be responsible for
any and all losses, damages, charges and other costs associated with its
examinations, inspections, and other activities conducted as a part of its due
diligence, and at the conclusion of the Inspection Period, must return the
Property to the same condition as existed prior to such examinations,
inspections and other activities. Purchaser must discharge any liens that attach
against the Property as a result of its inspections by payment, bonding off or
otherwise removing such liens promptly on demand. Purchaser agrees to indemnify
and hold harmless Seller from and against any and all claims, charges, actions,
costs, suits, damages, injuries, or other liabilities which arise, either
directly or indirectly, from Purchaser’s or its agent’s, contractor’s, or
employee’s entry onto the Land and Improvements prior to Closing. In order
further to protect Seller from any such loss, damage, charge and other costs,
Purchaser agrees that it will deliver to Seller and will cause each of its
agents and contractors that enter the Land and Improvements on its behalf to
deliver to Seller, prior to any such entry, a certificate of liability
insurance, showing Seller, Manager and Seller’s investment advisor as additional
insureds and complying with the coverage and policy provisions specified on the
insurance Schedule attached hereto as Exhibit D. Purchaser’s liability pursuant
to this Section 4.5 will survive any termination of this Agreement for any
reason whatsoever.
     4.6 Purchaser’s Right to Terminate. At any time prior to the expiration of
the Inspection Period, Purchaser has the right to elect to terminate this
Agreement if Purchaser determines in its sole and absolute discretion that the
Property is not suitable to Purchaser for any reason other than (i) Market
Conditions or (ii) the physical condition of the Property. Any such election
must be in writing, and upon timely receipt thereof by Seller, the Earnest Money
will be

6



--------------------------------------------------------------------------------



 



refunded in full to Purchaser and thereupon this Agreement will be null and void
and of no further force and effect whatsoever, except for the terms of this
Agreement which expressly survive termination by Purchaser; provided, however,
Seller may condition the refund of the Earnest Money upon the execution and
delivery by Purchaser to Seller of an instrument in recordable form that
disclaims any and all continuing right, title and interest in and to the
Property and if requested by Seller, the delivery to Seller of the reports and
studies referred to in Section 4.4 and any survey obtained by Purchaser.
     4.7 Seller’s Right to Terminate. In the event that the Seller, on behalf of
the Fund, does not obtain the required consent of its Supervisory Board and M.M.
Warburg & CO KGaA, its depositary bank, pursuant to the German law known as the
Investmentgesetz, to the transactions contemplated by this Agreement on or
before 10:00 a.m., Central Time, on March 10, 2006, then Seller shall have the
right, in its sole and absolute discretion, to terminate this Agreement. Any
such election shall be in writing, and upon delivery of such notice, the Earnest
Money will be refunded in full to Purchaser, Seller shall pay to purchaser
$100.00 as consideration for entering into this Agreement and thereupon this
Agreement will be null and void and of no further force and effect whatsoever,
except for the terms of this Agreement which expressly survive termination by
Purchaser. Purchaser and Seller acknowledge that the deadline above in this
Section 4.7 expired prior to the execution of this Agreement and Seller has no
right to terminate this Agreement pursuant to this Section 4.7.
     4.8 Continuing Agreement. If Purchaser does not elect to terminate this
Agreement prior to the expiration of the Inspection Period, then: (a) this
Agreement will remain in full force and effect, and (b) PURCHASER WILL BE DEEMED
TO HAVE ACCEPTED THE PROPERTY ON AN “AS IS” BASIS, SUBJECT ONLY TO THE TERMS OF
THIS AGREEMENT AND THE TERMS AND CONDITIONS SET FORTH IN THE DOCUMENTS EXECUTED
AND DELIVERED BY SELLER AT CLOSING (“SELLER’S CLOSING DOCUMENTS”), and (c)
Purchaser will be deemed and agreed to accept title to the Property subject to
the Permitted Exceptions. In the event Purchaser does not elect to terminate
this Agreement, then Seller’s sole obligation with respect to the physical
condition of the Property will be to deliver possession thereof to Purchaser,
subject to Article 11 hereof in the event of a casualty, in substantially the
same physical condition, normal wear and tear excepted, as existed as of the
expiration of the Inspection Period. PURCHASER HAS AGREED TO ACCEPT POSSESSION
OF THE PROPERTY AT CLOSING ON AN “AS IS” BASIS. SELLER AND PURCHASER AGREE THAT
THE PROPERTY WILL BE SOLD “AS IS” AND EXCEPT AS SET FORTH IN ARTICLE 5, SUCH
SALE WILL BE WITHOUT REPRESENTATION OR WARRANTY BY SELLER OF ANY KIND, EXPRESS
OR IMPLIED (INCLUDING, WITHOUT LIMITATION, WARRANTY OF INCOME POTENTIAL,
OPERATING EXPENSES, USES, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE),
AND SELLER HEREBY DISCLAIMS AND RENOUNCES ANY SUCH REPRESENTATION OR WARRANTY.
     4.9 “As Is” Defined. As used in this Agreement, the term “As Is” means, as
and where the Property presently exists as of the expiration of the Inspection
Period, including, without limitation, all faults, defects, claims, liens, and
other conditions of every kind or description with respect to (a) physical and
environmental condition of the Property, including defects seen and unseen and
conditions natural and artificial, (b) the Permitted Exceptions,

7



--------------------------------------------------------------------------------



 



(c) the Service Contracts, (d) the financial operation and condition of the
Property, (e) compliance with all laws, ordinances, rules and regulations to
which the Property is subject, (f) all claims, demands, actions or causes of
action that relate in any way to the property or the ownership and operation
thereof, whether known or unknown, and (g) all other matters related in any way
to the ownership and operation of the Property, whether known or unknown.
     4.10 Confidential Information. Purchaser acknowledges and agrees that
Seller, Manager and certain of their affiliates may have the following
confidential information concerning the Property: state and federal income tax
returns and filing information, internal evaluations, budgets and appraisals,
information relating to the Fund or advisory services, loan files pertaining to
mortgage financing obtained or considered for the Property by Seller or its
agents, advisors, and contractors, personnel files related to present and past
employees of Seller (if any) and Manager and their affiliates, and privileged
attorney-client communications. Purchaser hereby disclaims any interest in
examining any such confidential information and agrees that such information
does not constitute a part of the Information Documents and that the withholding
of such information is not in violation of any duty or obligation owed to
Purchaser under this Agreement or otherwise, regardless of the content thereof.
     4.11 Intentionally Omitted.
     4.12 Hazardous Materials. Except as expressly set forth in Section 5.5,
Seller makes no representation whatsoever regarding: (a) compliance with
“Environmental Laws” as that term is hereinafter defined, (b) the presence,
location or scope of any materials, waste, contaminates, pollutants, mold,
fungus, bacteria or other substances or conditions which are toxic, dangerous,
radioactive, disease causing, carcinogenic, infectious, caustic, or contain
petroleum products or by-products, asbestos, heavy metals, or are defined as
toxic, dangerous to health or otherwise hazardous by reference to any
Environmental Laws. As used in this Agreement, “Environmental Laws” means
collectively Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (commonly known as “CERCLA”), as amended, the Superfund Amendments
and Reauthorization Act (commonly known as “SARA”), the Resource Conservation
and Recovery Act (commonly known as “RCRA”), and any other federal, state or
local environmental legislation or ordinances applicable to the Property.
     4.13 Availability of Information. Purchaser acknowledges that it
understands that the Information Documents and other information concerning the
Property may be located in more than one location. PURCHASER ASSUMES THE
RESPONSIBILITY TO NOTIFY SELLER OF THE FILES AND DOCUMENTS PURCHASER WISHES TO
INSPECT. ALL SUCH FILES AND DOCUMENTS (OTHER THAN CONFIDENTIAL INFORMATION AS
DESCRIBED IN SECTION 4.10) WILL BE MADE AVAILABLE FOR PURCHASER’S INSPECTION,
REVIEW AND COPYING, AND TO THE EXTENT POSSIBLE TO DO SO WITHOUT UNDUE BURDEN OR
EXPENSE, SELLER WILL USE REASONABLE EFFORTS TO COLLECT SUCH DOCUMENTS AND FILES
FOR SUCH INSPECTION, REVIEW AND COPYING AT THE PROPERTY.
     4.14 Information from Agents. In making its investment decisions with
respect to the Property, including its decision to elect or not elect to
terminate this Agreement during the Inspection Period, Purchaser may interview
Manager, the other parties to the Service Contracts

8



--------------------------------------------------------------------------------



 



and Construction Contracts, and Seller’s employees, agents, contractors, and
investment advisors. Although Seller is willing to cooperate with Purchaser in
connection with its due diligence activities and will instruct Manager and
Seller’s employees (if any), agents, contractors, and investment advisors to
cooperate with Purchaser and its agents, contractors and consultants, Seller is
unwilling to sell the Property to Purchaser unless there is a clear
understanding between the parties that Seller will not have any liability with
respect to any opinions, statements, warranties, representations, or other
information furnished to Purchaser by such employees, agents, contractors, and
investment advisors, unless expressly incorporated in this Agreement as Seller’s
representations. Accordingly, Purchaser releases and discharges Seller from any
and all damage, injury, or loss suffered by Purchaser as a result of: (a) any
and all such statements, information, opinions and other matters furnished by
such employees, agents, contractors, and investment advisors of Seller, except
to the extent expressly incorporated in this Agreement as a representation of
Seller, and (b) any omission to disclose information or withholding of
information by any such employees, agents, contractors, and investment advisors
of Seller, unless done at the express direction of an officer of Seller and
Purchaser was not aware of such omission or withholding.
     4.15 Purchaser Certificate and Release. It is a condition precedent to the
obligations of Seller under this Agreement that the Certificate of Release
attached hereto as Exhibit E be fully executed and delivered at Closing by
Purchaser to Seller. The Certificate and Release certifies and supports the fact
that Purchaser and its consultants, independent contractors, and other
professional advisors of Purchaser’s choice have (or could have) (a) physically
inspected the Property, (b) determined the fair market value of the Property in
its As Is condition, (c) satisfied themselves as to the financial performance of
the Property and its potential return on investment, (d) analyzed the present
and projected uses of the Property, (e) independently verified the completeness
and accuracy of the Information Documents and all other information provided by
Seller and/or its agents which Purchaser deemed necessary or material in
connection with the transactions contemplated by this Agreement,
(f) independently tested and examined the Property from a physical, structural
and environmental standpoint, and (g) otherwise conducted a complete and
thorough investigation and examination of the Property and the tenants under the
Leases employing the highest levels of due diligence and that Purchaser has
accepted the Property As Is, subject to the representations and warranties set
forth in Article 5. The Certificate and Release further releases Seller from and
waives all claims against and liability of Seller to Purchaser for any
structural, physical, and environmental condition at the Property and further
releases Seller from and waives all liability of Seller to Purchaser for any and
all claims or causes of action based on, connected with, or arising out of any
Environmental Laws, Hazardous Material, requirement or liability imposed under
any other law or regulation or any governmental agency or regulatory body having
jurisdiction over the Property, or otherwise asserted against the Property or
Purchaser by any person or entity whatsoever, except as set forth in Article 5.
The Certificate and Release further will confirm the agreement of the parties
that Purchaser has not relied upon any representation, inducement, or
unperformed promise of Seller or Seller’s employees, agents, contractors, or
investment advisors, except to the extent expressly set forth in this Agreement.

9



--------------------------------------------------------------------------------



 



ARTICLE 5
Seller’s Warranties and Representations
     5.1 Seller’s Authority, Etc. Seller has been duly organized and is validly
existing under the laws of the Federal Republic of Germany. Seller is duly
qualified to do business and is in good standing in the State where the Property
is located. Subject to obtaining the consents described in Section 4.7 hereof,
Seller has the full right and authority to enter into this Agreement and to
transfer all of the Property to be conveyed by Seller and to consummate or cause
to be consummated the transactions contemplated herein in accordance with the
terms hereof. The person signing this Agreement on behalf of Seller is
authorized to do so and may bind the Seller without the joinder or cosignature
of any other person.
     5.2 No Litigation. To Seller’s knowledge, there is no action, suit,
arbitration, unsatisfied order or judgment, governmental investigation or
proceeding pending against the Property or the transaction contemplated by this
Agreement, which, if adversely determined, could individually or in the
aggregate have a material adverse effect on title to the Property or any portion
thereof or which could in any material way interfere with the consummation by
Seller of the transaction contemplated by this Agreement.
     5.3 The Leases.
     (a) The Lease Schedule on Exhibit B-1 is a true, correct and complete list
of all Leases in effect at the Property and all amendments and modifications
thereto, and except as set forth in said Lease Schedule, there are no leases,
occupancy agreements or other related agreements affecting the Property. Seller
has delivered true, correct and complete copies of all Leases listed on
Exhibit B-1 to Purchaser. Seller is the lessor or landlord or the successor
lessor or landlord under all of the Leases. The schedule of security deposits
attached as Exhibit B-2 is a true, correct and complete list of all security
deposits under the Leases.
     (b) Except as set forth on Schedule 5.3(b), to Seller’s knowledge, neither
Seller nor any tenant is in material default under the Leases set forth on the
Lease Schedule. Except as set forth on Schedule 5.3(b), Seller has not received
any written notice from a tenant that Seller is in material default under said
tenant’s Lease, which default has not been cured prior to the Effective Date,
nor has Seller sent a written notice of default to any tenant prior to the
Effective Date.
     (c) There are no lease brokerage agreements, leasing commission agreements,
or other agreements providing for payments of any amounts for leasing activities
or procuring tenants with respect to the Property to which Seller is a party
other than as disclosed on Exhibit S. Except as set forth in Schedule 5.3(c) or
as may be due under the agreements listed on Exhibit S after Closing, there are
no brokerage commissions or other such payments due from and after the Closing
in connection with any Lease. Seller will terminate its Leasing Agreement (the
“Buck Leasing Agreement”) with Buck Management Group, LLC (“Buck”) at Closing,
however, Purchaser shall pay any commissions which are payable under the Buck
Leasing Agreement (notwithstanding the termination thereof), with respect to any
lease signed by Purchaser within one hundred twenty (120) days after Closing
with any party identified on a list (a “Prospect List”) delivered by Buck. The
Prospect List for the Buck Leasing Agreement shall include only those parties
(i) from whom Buck has received a written request for a lease proposal prior to
its termination and/or (ii) to whom Buck has submitted a written proposal

10



--------------------------------------------------------------------------------



 



prior to its termination and/or (iii) with whom Buck has been engaged in
material discussions and/or negotiations regarding the leasing by such
prospective tenant of space at the Property prior to its termination (including
existing tenants with whom Buck is negotiating renewal options and/or expansion
options). Furthermore, Purchaser shall pay any commissions which are payable
under the Exclusive Lease Agency Agreement (the “Stone Agreement”) with Stone
Real Estate Corp. (“Stone”), with respect to any lease for retail suite 0080
signed by Purchaser within ninety (90) days after Closing with any party
identified on the Prospect List delivered by Stone. The Prospect List for the
Stone Agreement shall include only those parties that have both toured the suite
0080 space and to whom Stone has submitted a proposal to lease and portion of
such space or from whom Stone has received a proposal or signed letter of
intent, in each instance within the sixty (60) day period immediately preceding
the termination of the Stone Agreement. Seller shall deliver to Purchaser at
Closing a true and correct copy of each Prospect List if received as of such
date; provided, however, Purchaser acknowledges that Buck and Stone may have the
right, pursuant to the terms of their respective leasing or commission
agreements, to deliver their Prospect Lists to Seller on a date after the date
of Closing, and in the event that Seller does not receive any Prospect List
until after Closing for such reason, Seller shall deliver such Prospect List to
Purchaser promptly upon receipt, and Purchaser agrees that it shall be
responsible for any commissions which may become due and payable with respect to
any party on such Prospect List as set forth above.
     (d) There are no outstanding tenant improvement allowances, construction
obligations or other leasing costs as of the date hereof that shall be due and
payable before or after the Closing with respect to any of the Leases on
Exhibit B, except as set forth in Schedule 5.3(d) hereof and except for any
refurbishment or improvement allowances set forth in such Leases that may become
due after Closing.
     5.4 Notices of Violations or Actions. Seller has not received any written
notification from any governmental or public authority (a) that the Property is
in violation of any applicable fire, health, building, use, occupancy or zoning
laws where such violation remains outstanding and, if unaddressed, would have a
material adverse effect on the use of the Property as currently owned and
operated or (b) that any work is required to be done upon or in connection with
the Property, where such work remains outstanding and, if unaddressed, would
have a material adverse effect on the use of the Property as currently owned and
operated. Seller has not received prior to the Effective Date any written
notification from any governmental or public authority that the Property is the
subject of any pending or threatened condemnation proceedings.
     5.5 Environmental Notices. Except as shown on the environmental assessment
report covering the Land and Improvements listed on Exhibit P (which has been
made available to Purchaser pursuant to Section 4.1) or as otherwise disclosed
in writing to Purchaser, to Seller’s knowledge, Seller has received no written
notification that any governmental or quasi-governmental authority has
determined that there are any violations of any Environmental Laws at the
Property.
     5.6 Contracts. To Seller’s knowledge, the Contracts Schedule is a true,
correct and complete list, in all material respects, of the Service Contracts
and Construction Contracts in effect with respect to the Property as of the
Effective Date of this Agreement, and to Seller’s

11



--------------------------------------------------------------------------------



 



knowledge there are no other service contracts or construction contracts that
will be in effect after the Closing that will be binding on Purchaser. To
Seller’s knowledge, Seller has made true, correct and complete copies of all
Service Contracts and Construction Contracts available to Purchaser pursuant to
Section 4.1. From the Effective Date until the Closing, Seller shall not enter
into any new Service Contracts or Construction Contracts that are not
cancelable, without penalty, on thirty (30) days notice, without Purchaser’s
written consent, which consent shall not be unreasonably withheld or delayed.
     5.7 Knowledge Defined. References to the “knowledge” of Seller refer only
to the actual knowledge of Olivier Catusse, Stephen D. McCarthy and L. Clay
Adams, Jr. (the “Designated Representatives”), and will not be construed, by
imputation or otherwise, to refer to the knowledge of Seller, or any affiliate
of Seller, to Manager, or to any other officer, agent, manager, representative,
advisor, or employee of Seller or any affiliate thereof or to impose upon such
designated individual any duty to investigate the matter to which such actual
knowledge, or the absence thereof, pertains. Purchaser hereby acknowledges and
agrees that no Designated Representative shall have any personal liability or
responsibility whatsoever with respect to Seller’s representations and
warranties hereunder by reason of his or her designation as a Designated
Representative, and no alleged breach of any representation or warranty or any
claim whatsoever shall at any time be asserted or enforceable against any one or
more of the Designated Representatives.
     5.8 Survival of Seller’s Representations and Warranties. The
representations and warranties of Seller set forth in this Article 5, as updated
by the certificate of Seller to be delivered to Purchaser at Closing in
accordance with Article 9 hereof, will survive Closing until September 29, 2006.
No claim for a breach of any representation or warranty of Seller will be
actionable or payable (a) if the breach in question results from or is based on
a condition, state of facts or other matter which was known to Purchaser prior
to Closing, (b) unless the valid claims for all such breaches collectively
aggregate more than One Hundred Fifty Thousand Dollars ($150,000), in which
event the full amount of such valid claims will be actionable, up to but not
exceeding the amount of the Liability Cap (as defined below), and (c) unless
written notice containing a description of the specific nature of such breach
will have been given by Purchaser to Seller on or before September 29, 2006 and
an action will have been commenced by Purchaser against Seller on or before
October 29, 2006. Purchaser agrees to first seek recovery under any insurance
policies, service contracts and Leases prior to seeking recovery from Seller,
and Seller will not be liable to Purchaser if Purchaser’s claim is satisfied
from such insurance policies, service contracts or Leases. As used herein, the
term “Liability Cap” will mean the total aggregate amount of Two Million Dollars
($2,000,000). In no event will Seller’s aggregate liability to Purchaser for
breach of any representation or warranty of Seller in this Agreement exceed the
amount of the Liability Cap.
ARTICLE 6
Purchaser’s warranties and representations
     6.1 Intentionally Omitted.
     6.2 Purchaser’s Authority, Etc. Purchaser has the full right, power and
authority to purchase the Property as provided in this Agreement and to carry
out Purchaser’s obligations

12



--------------------------------------------------------------------------------



 



hereunder, and all requisite action necessary to authorize Purchaser to enter
into this Agreement and to carry out its obligations hereunder have been, or by
the Closing will have been, taken. The person signing this Agreement on behalf
of Purchaser is authorized to do so and may bind the Purchaser without the
joinder or cosignature of any other person.
     6.3 No Litigation. There is no action, suit, arbitration, unsatisfied order
or judgment, government investigation or proceeding pending against Purchaser
which, if adversely determined, could individually or in the aggregate interfere
with the consummation of the transaction contemplated by this Agreement.
     6.4 Sophisticated Investor. Purchaser is a Delaware limited partnership
that specializes in the investment in and ownership and operation of income
producing commercial real estate in geographically diverse markets. As such, it
is a sophisticated real estate owner, investor and manager with particular
experience in the acquisition, ownership and operations of properties similar to
the Property. Purchaser further warrants and represents that it has the ability
through its own employees, or through agents, independent contractors,
consultants or other experts with whom it has a relationship, to evaluate fully
the investment characteristics of the Property and to assess fully all issues
pertaining to title to the Property, the assumption by Purchaser of the Leases,
Service Contracts and Construction Contracts, the value of the Property, the
ability of Purchaser to obtain financing, the physical and environmental
condition of the Property, and the compliance of the Property and the operation
thereof with all applicable laws, rules, and regulations of any and all
governmental agencies having jurisdiction with respect thereto, and the past and
future economic performance of the Property. Accordingly, Purchaser warrants and
represents that except for the express warranties and representations made by
Seller in Article 5 hereof and as contained in the documents and instruments
executed and delivered by Seller at Closing, Purchaser has not relied and will
not rely upon any warranty, representation, statement of fact, or other
information made by or furnished on behalf of Seller or any of its employees,
affiliates, agents, Manager, investment advisor, consultants, contractors, or
others, but is relying solely upon its own investigations, assessments,
evaluations, and those of its own employees, agents, independent contractors,
consultants, investment advisors and other experts with whom it is dealing in
connection with the transactions contemplated by this Agreement.

  6.5   OFAC Regulations.     (a)   Neither Purchaser nor the owner of any
controlling interest in Purchaser:

  (1)   is listed on the Specially Designated Nationals and Blocked Persons List
maintained by the office of Foreign Assets Control, Department of the Treasury
(“OFAC”) pursuant to the Executive Order No. 13224, 66 Fed. Reg. 49079
(September 25, 2001) (the “Order”) and/or on any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of OFAC or pursuant to the Order and any other applicable rules, regulations,
legislation or orders (such lists are collectively referred to as the “Lists”);

13



--------------------------------------------------------------------------------



 



  (2)   will transfer or permit the transfer of any controlling interest in
Purchaser to any person or entity who is, or any of whose beneficial owners are,
listed on the Lists.

     (b) Purchaser hereby covenants and agrees that if Purchaser obtains
knowledge that Purchaser or any owner of any controlling interest in Purchaser
becomes listed on the Lists or is indicted, arraigned, or custodially detained
on charges involving money laundering or predicate crimes to money laundering,
Purchaser will immediately notify Seller in writing, and in such event, Seller
will have the right to terminate this Agreement without penalty or liability to
Seller immediately upon delivery of written notice thereof to Purchaser, in
which event the Earnest Money will promptly be returned to Purchaser and neither
party will have any further rights or obligations under this Agreement, except
for such as specifically survive termination.
     6.6 Survival of Purchaser’s Representations and Warranties. The
representations and warranties of Purchaser set forth in this Agreement will
survive Closing and will be a continuing representation and warranty without
limitation.
ARTICLE 7
Covenants and Executory Agreements Pending Closing
     7.1 Purchaser’s Due Diligence. Purchaser hereby covenants and agrees with
Seller that Purchaser will diligently discharge its obligations set forth in
Article 4 with respect to its inspection and evaluation of all aspects of the
Property and it will keep Seller informed with respect to the progress of such
inspection and evaluation and, if requested by Seller, will furnish Seller
promptly with any and all studies, reports and other information obtained from
Third-Party Consultants with respect to the physical and environmental condition
of the Property.
     7.2 Operations Pending Closing. From and after the Effective Date and
continuing through Closing, (a) Seller will use commercially reasonable efforts
to operate and maintain the Property in a manner generally consistent with the
manner in which Seller has operated and maintained the Property prior to the
Effective Date and (b) Seller shall not intentionally execute and record any
documents in the real property records which result in any liens or other
encumbrances on the Property which are not released on or prior to Closing.
     7.3 New Leases. Seller will deliver to Purchaser any new Leases or any
renewals, expansions, or modifications of existing Leases that Seller wishes to
execute between the Effective Date and Closing (a “Proposed Lease Transaction”).
Seller’s notice of a Proposed Lease Transaction will include a description of
all payments, costs and expenses required to be paid by the landlord pursuant to
the Proposed Lease Transaction, including, without limitation, tenant
improvement costs, lease buyout costs, reimbursement of tenant’s moving expenses
and other out of pocket costs, design, refurbishment and club allowances, and
the economic burden of any free or reduced rent (the “Tenant Inducement Costs”)
and the form of the proposed Lease. Purchaser agrees that it will promptly
review such Proposed Lease Transaction within five (5) days after receipt of
notice of the Proposed Lease Transaction from Seller. A failure to provide
notice of disapproval within such five (5)-day period will be deemed to
constitute approval by Purchaser for all purposes, including, without
limitation, approval of the Tenant Inducement Costs. At Closing, Tenant
Inducement Costs with respect to approved or deemed approved

14



--------------------------------------------------------------------------------



 



Proposed Lease Transactions will be assumed by Purchaser, and to the extent
previously paid by Seller, they will be credited to the account of and paid to
Seller at Closing. In the event Purchaser disapproves of any Proposed Lease
Transaction, prior to the expiration of the Inspection Period and Seller, upon
notice to Purchaser before the end of the Inspection Period,elects otherwise to
proceed with the Proposed Lease Transaction, then Purchaser may at its option
elect either: (a) to accept the Proposed Lease Transaction and proceed with the
transaction described in this Agreement, or (b) to terminate this Agreement
before the end of the Inspection Period, in which case the Earnest Money will be
refunded in full to Purchaser and thereupon this Agreement will be null and void
and of no further force and effect whatsoever, except for the terms of this
Agreement which expressly survive termination by Purchaser; provided, however,
Seller may condition the refund of the Earnest Money upon the execution and
delivery by Purchaser to Seller of an instrument in recordable form that
disclaims any and all continuing right, title and interest in and to the
Property, and if requested by Seller upon the delivery to Seller of the reports
and studies referred to in Section 4.4 and any survey obtained by Purchaser.
Notwithstanding the foregoing, all Proposed Lease Transactions that are proposed
after the expiration of the Inspection Period require the approval of Purchaser,
which approval shall not be unreasonably withheld.
     7.4 Withholding. Prior to Closing, Seller intends to file a Form 8288-B,
FIRPTA Withholding Certificate (the “FIRPTA Certificate”) in the form required
by the Internal Revenue Service, a copy of which shall be provided to Purchaser.
The FIRPTA Certificate will indicate the taxable gain, if any, that Seller will
recognize upon the sale of the Property to Purchaser and the tax liability
amount required to be paid to the Internal Revenue Service in connection
therewith (the “Certificate Tax Amount”). Pursuant to Section 4.01 of Revenue
Procedure 2000-35, 2000-2 CB 211 (August 9, 2000) and the filing of such FIRPTA
Certificate with the Internal Revenue Service prior to the date of sale,
Purchaser is required to withhold from the sales proceeds ten percent (10%) of
the gross sales proceeds derived from the sale of the Property, but is not
required to pay such withheld amounts to the Internal Revenue Service pending
approval of said FIRPTA Certificates by the Internal Revenue Service.
Accordingly, Seller and Purchaser agree that Purchaser shall withhold ten
percent (10%) of the gross sales proceeds (the “Escrowed Funds”), from the
Purchase Price and pay the Escrowed Funds to, at Seller’s election, either King
& Spalding LLP or the Title Company, acting as withholding escrow agent
(“Withholding Escrow Agent”) to hold pending approval of the FIRPTA Certificate
by the Internal Revenue Service. Upon such approval of the FIRPTA Certificate by
the Internal Revenue Service, Seller and Purchaser shall direct Withholding
Escrow Agent to apply the Escrowed Funds to pay such approved tax liability (the
“Final Tax Liability”) within twenty (20) days after such approval. If the Final
Tax Liability is greater than the Escrowed Funds, then Seller shall promptly pay
such deficiency to the Withholding Escrow Agent for payment to the Internal
Revenue Service. If the Final Tax Liability is less than the Escrowed Funds,
then the Withholding Agent shall promptly pay the excess to Seller, together
with the interest or income earned on the Escrowed Funds. It is anticipated that
the Final Tax Liability will equal the Certificate Tax Amount. Seller shall file
or cause to be filed any and all tax returns, information returns or any other
required filings in connection with the transfer on or before the due date of
such returns with the Internal Revenue Service and timely pay any and all tax
liabilities associated therewith. Seller hereby agrees to hold Purchaser
harmless from and against any and all losses, liabilities, claims, damages,
costs and expenses (including reasonable attorneys’ fees, interest and
penalties) incurred or realized by Purchaser and relating to the payment to the
Internal Revenue Service of any such withholding

15



--------------------------------------------------------------------------------



 



tax due upon the sale of the Property by Seller to Purchaser, which obligation
shall not be limited by time or amount pursuant to Section 14.18 hereof. Each of
Seller and Purchaser agrees to execute and deliver at the Closing an escrow
agreement with Withholding Escrow Agent that reflects the provisions of this
Section 7.4 in the form attached hereto as Exhibit M (the “Withholding Escrow
Agreement”). Such escrow agreement shall provide for the investment of the
Escrowed Funds in designated investments or accounts available to the
Withholding Escrow Agent and approved by Seller, and all interest or other
income earned thereon shall be added to and deemed a part of the Escrowed Funds.
Seller will pay all costs and expenses relating to the escrow account
established pursuant to this Section 7.4. In the event that a FIRPTA Certificate
is not filed in accordance with this Section 7.4 prior to Closing, Purchaser
shall withhold ten percent (10%) of the gross sales proceeds from the Purchase
Price and remit such amount to the Internal Revenue Service in accordance with
its obligations set forth in Section 1445 of the Internal Revenue Code. In
addition, if at any time Purchaser believes that it is required by applicable
law to deliver the Escrowed Funds to the Internal Revenue Service, Purchaser
shall have the authority to instruct the Withholding Escrow Agent to pay the
Escrowed Funds to the Internal Revenue Service; provided, however, prior to
giving any such instruction to the Withholding Escrow Agent, Purchaser shall
give not less than five (5) days prior notice to Seller of its intent to so
instruct the Withholding Escrow Agent and shall discuss in good faith with
Seller its position prior to giving such instruction.
ARTICLE 8
Conditions to Closing
     8.1 Conditions to Purchaser’s Obligations. Purchaser’s obligation to close
the purchase and sale of the Property is conditioned upon each and every one of
the following conditions precedent, and in the event any of the conditions set
forth below has not been fully satisfied on or before the Closing, then
Purchaser shall have the right, in its discretion, to terminate this Agreement
by notice to Seller, whereupon this Agreement shall terminate, the Earnest Money
shall be returned to Purchaser, and Seller and Purchaser shall have no further
obligations hereunder except for any obligations which expressly survive the
termination of this Agreement:
     (a) Seller has performed and observed in all material respects all
covenants and agreements to be performed by Seller under this Agreement;
     (b) all of the representations and warranties of Seller contained in this
Agreement are true and correct in all material respects as of the date of
Closing; and
     (c) issuance of the owner’s policy of title insurance in the form shown by
the Title Commitment, but including extended coverage (the “Owner’s Policy”),
and including the pro forma endorsements attached thereto in the full amount of
the Purchase Price.

16



--------------------------------------------------------------------------------



 



     8.2 Conditions to Seller’s Obligations. Seller’s obligation to close the
purchase and sale of the Property is conditioned upon each and every one of the
following conditions precedent:
     (a) Purchaser has performed and observed in all material respects all
covenants and agreements to be performed by Purchaser under this Agreement; and
     (b) all of the representations and warranties of Purchaser contained in
this Agreement are true and correct in all material respects as of the date of
Closing.
     8.3 Tenant Estoppel Certificates. Seller and Purchaser acknowledge that,
prior to the Effective Date hereof, Seller has provided to Purchaser, and
Purchaser has reviewed and approved, the forms of the tenant estoppels (the
“Tenant Estoppel Certificates”), which are in substantially the same form
received by Seller at the time it purchased the Property, certified to Purchaser
and its lender. After the Effective Date, Seller shall promptly deliver the
Tenant Estoppel Certificates to all of the tenants at the Property. Purchaser’s
obligations under this Agreement are conditioned upon Purchaser receiving
Conforming Tenant Estoppel Certificates (as defined below) dated no more than
thirty (30) days prior to Closing from tenants Skadden Arps, Nuveen and Barack
Ferrazzano (the “Major Tenants”), plus such other tenants that, taken together
with the Major Tenants, occupy seventy-five percent (75%) of the leased space at
the Property (collectively, the “Minimum Required Estoppels”). In addition,
Seller shall use commercially reasonable efforts to obtain and deliver to
Purchaser a Conforming Tenant Estoppel Certificate from each tenant at the
Property, provided that delivery of a Conforming Tenant Estoppel Certificate
from tenants in excess of the Minimum Required Estoppels shall not be a
condition to Closing. As used in this Agreement, the term “Conforming Tenant
Estoppel Certificate” means any Tenant Estoppel Certificate that is delivered to
Purchaser in the form approved by Purchaser pursuant to this Section 8.3 (or
(a) if a tenant’s Lease specifies another form of tenant estoppel certificate,
then such other specified form, or (b) if a tenant’s Lease requires less
information than that contained the approved form, then a Tenant Estoppel
Certificate containing only the information required in such tenant’s Lease),
which does not contain any modification or addition that is materially adverse
to Purchaser and which does not reveal any default under the affected lease, any
condition which with notice and the passage of time would constitute a default
under the affected lease, or a material adverse discrepancy between the
information set forth in this Agreement or the Information Documents, including
the Leases. Any Tenant Estoppel Certificate which is not a Conforming Tenant
Estoppel Certificate, but which is not expressly disapproved by Purchaser in
writing within five (5) business days of receipt thereof by Purchaser, will also
constitute a Conforming Tenant Estoppel Certificate. In the event that Seller is
unable to deliver the Minimum Required Estoppels, Seller may, at its option,
deliver a seller estoppel in substantially the form attached hereto as Exhibit R
(each, a “Seller Estoppel”) for any one or more tenants of Seller’s choosing in
order to achieve the required threshold; provided, however, Seller shall not be
permitted to deliver a Seller Estoppel for any of the Major Tenants. In the
event that Seller provides one or more Seller Estoppels, each such estoppel will
become null and void and of no further force and effect if, at any time after
the delivery of such Seller Estoppel, Seller receives and delivers to Purchaser
either (y) a Conforming Tenant Estoppel Certificate for said tenant or
(z) Conforming Tenant Estoppel Certificates for any other tenants which result
in Seller meeting its seventy-five percent (75%) Minimum Required Estoppels
threshold. In the event that Seller fails to deliver on or before

17



--------------------------------------------------------------------------------



 



Closing (i) the Minimum Required Estoppels and (ii) substitute Seller Estoppels
for one or more tenants (other than Major Tenants) in order to achieve such
required threshold, then Purchaser’s sole and exclusive remedy with respect to
such failure will be to terminate this Agreement, in which case the Earnest
Money will be refunded in full to Purchaser and thereupon this Agreement will be
null and void and of no further force and effect whatsoever, except for the
terms of this Agreement which expressly survive termination of this Agreement by
Purchaser; provided, however, Seller may condition the refund of the Earnest
Money upon the execution and delivery by Purchaser to Seller of an instrument in
recordable form that disclaims any and all continuing right, title and interest
in and to the Property, and upon the delivery to Seller of the reports and
studies referred to in Section 4.4 and any survey obtained by Purchaser.
ARTICLE 9
Closing
     9.1 Time and Place. The consummation of the transaction contemplated hereby
(“Closing”) will be held at the offices of King & Spalding LLP at 1180 Peachtree
Street, Atlanta, Georgia 30309 at 12:00 noon, Eastern time on April 3, 2006;
provided, however, that Seller shall have the right, in Seller’s sole
discretion, to extend the Closing for a period of up to ten (10) business days
in order to satisfy conditions of this Agreement or to cure a default under this
Agreement, upon written notice to Purchaser of such election at least one
(1) day prior to the Closing Date. At Closing, Seller and Purchaser must perform
their respective obligations set forth in this Article 9 and elsewhere in this
Agreement (to the extent not previously performed), and the performance by each
of them will be a concurrent condition of the performance of the obligations of
the other.
     9.2 Seller’s Obligations at Closing. At Closing, Seller will:
     (a) execute and deliver to Purchaser, in recordable form, a Special
Warranty Deed in the form of Exhibit G (the “Deed”), conveying the Land and
Improvements, subject only to the Permitted Exceptions;
     (b) execute and deliver to Purchaser the Bill of Sale in the form of
Exhibit H (the “Bill of Sale”), conveying the Personal Property without warranty
of title or use and without warranty, expressed or implied, as to
merchantability and fitness for any purpose;
     (c) execute and deliver to Purchaser the Assignment and Assumption of
Leases in the form attached hereto as Exhibit I, pursuant to which Seller will
transfer and assign its interest in the Leases to Purchaser and Purchaser will
assume all obligations of Seller with respect thereto arising after the Closing;
     (d) execute and deliver the Assignment and Assumption of Contracts in the
form attached hereto as Exhibit J pursuant to which Seller will assign (to the
extent its interests are assignable) its interest in the Service Contracts and
Construction Contracts to Purchaser, and Purchaser will assume all Seller’s
obligations with respect thereto arising after the Closing;

18



--------------------------------------------------------------------------------



 



     (e) execute and deliver the General Assignment of Intangibles in the form
attached hereto as Exhibit K pursuant to which Seller will assign its interest
in the Intangibles to Purchaser;
     (f) deliver to Purchaser any Conforming Tenant Estoppels in the possession
of Seller;
     (g) join with Purchaser in the execution of a Tenant Notice in the form of
Exhibit L which Purchaser covenants and agrees to send to each tenant at the
Property (collectively, the “Tenants”) listed on the Lease Schedule attached as
Exhibit B, informing such Tenant of the sale of the Property and of the
assignment to Purchaser of Seller’s interest in, and obligations under, the
Leases (including, if applicable any security deposits) and directing that all
rent and other sums payable after the Closing under each such Lease will be paid
as set forth in the notice;
     (h) deliver to the Title Insurer such evidence as the Title Insurer may
reasonably require as to Seller’s authority to sell the Property and the
authority of the person or persons executing documents on behalf of Seller;
     (i) execute and deliver, in recordable form, such instruments as may be
required to release of record the “Declaration” between Seller and M.M. Warburg
& CO KGaA with respect to the Property and comply with the Declaration,
including any provisions thereof requiring consent;
     (j) cause the delivery, at the Property, of the Leases, Service Contracts,
Construction Contracts and licenses and permits, if any, in the possession of
Seller or Seller’s agents, together with such leasing and property files and
records which are material in connection with the continued operation, leasing
and maintenance of the Property;
     (k) deliver to Purchaser possession and occupancy of the Property, subject
to the Permitted Exceptions;
     (l) execute and deliver a closing statement (the “Closing Statement”) for
the purchase and sale of the Property, in form and substance reasonably
acceptable to Purchaser and Seller; provided, however, Seller will use its good
faith efforts to deliver to Purchaser the estimated prorations to be set forth
in the Closing Statement at least five (5) days prior to the Closing;
     (m) deliver to the Title Insurer any customary documents of assurance
required by the Title Insurer to issue, and cause the Title Insurer to issue to
the Purchaser the Owner’s Policy;
     (n) deliver to Purchaser transfer tax declarations executed by Seller;
     (o) deliver to Purchaser the FIRPTA Certificate, duly executed by Seller,
together with the Withholding Escrow Agreement, duly executed by Seller, all as
more particularly described in Section 7.4 hereof;
     (p) deliver to Purchaser such documentation as is necessary to effect the
post-Closing transfer of any tenant security deposit letters of credit to
Purchaser;

19



--------------------------------------------------------------------------------



 



     (q) deliver to Purchaser evidence of the termination of any existing
management or leasing agreements in effect with respect to the Property;
     (r) deliver to Purchaser a certificate of Seller, dated as of the Closing,
certifying that the representations and warranties of Seller contained in
Article 5 are true, complete and correct in all material respects as of the
Closing (with appropriate modifications of those representations and warranties
made in Article 5 hereof to reflect any changes therein including without
limitation any changes resulting from actions under Article 7 hereof) or
identifying any representation or warranty which is not, or no longer is, true
and correct and explaining the state of facts giving rise to the change. In no
event shall Seller be liable to Purchaser for, or be deemed to be in default
hereunder by reason of, any breach of representation or warranty which results
from any change that (i) occurs between the Effective Date and the date of
Closing and (ii) is expressly permitted under the terms of this Agreement or is
beyond the reasonable control of Seller to prevent; provided, however, that the
occurrence of a change which is not permitted hereunder or is beyond the
reasonable control of Seller to prevent shall, if materially adverse to
Purchaser, constitute the non-fulfillment of the condition set forth in
Section 8.1(b); if, despite changes or other matters described in such
certificate, the Closing occurs, Seller’s representations and warranties set
forth in this Agreement shall be deemed to have been modified by all statements
made in such certificate;
     (s) deliver either (i) certificates from each of the Illinois Department of
Revenue and the City of Chicago Department of Revenue stating that no assessed
but unpaid tax, penalties or interest are due under the requirements of the
Illinois Income Tax Act, 35 ILCS 5/902(d) and the Retailers’ Occupation Tax Act,
35 ILCS 120/5j or under the provisions of Section 3-4-140 of the Uniform Revenue
Procedures Ordinance of the Municipal Code of Chicago, or (ii) in the absence of
either or both such letters, an indemnity in form and substance reasonably
acceptable to Purchaser from Seller indemnifying Purchaser against any amounts
due under either such Act or Ordinance;
     (t) deliver to Purchaser evidence reasonably acceptable to Purchaser as to
the amounts remaining to be paid under the Construction Contracts as of the
Closing Date, which Seller shall use reasonable best efforts to deliver in the
form attached hereto as Exhibit Q; and
     (u) deliver such additional documents as are reasonably required to
consummate the transaction contemplated by this Agreement, provided such
additional documents do not impose upon Seller any additional obligations or
expenses not otherwise provided for hereunder.
     9.3 Purchaser’s Obligations at Closing. At Closing, Purchaser will:
     (a) pay to Seller the balance of the Purchase Price, after application of
the Earnest Money and any interest earned thereon, in the manner and subject to
the adjustments and credits described in Article 2 and Section 9.4;
     (b) join Seller in execution of the instruments described in subsections
9.2(c), (d), (e), (g), (l), (n) and the Withholding Escrow Agreement described
in (o);
     (c) Intentionally deleted;

20



--------------------------------------------------------------------------------



 



     (d) deliver to Seller the Certificate of Release in the form of Exhibit E;
     (e) deliver to Seller such evidence as Seller’s counsel and/or the Title
Insurer may reasonably require as to the authority of the person or persons
executing documents on behalf of Purchaser;
     (f) deliver to Seller a certificate of Purchaser, dated as of the Closing,
certifying that the representations and warranties of Purchaser contained in
Article 6 are true, complete and correct in all material respects as of the
Closing; and
     (g) deliver such additional documents as are reasonably required to
consummate the transaction contemplated by this Agreement, provided such
additional documents do not impose upon Purchaser any additional obligations or
expenses not otherwise provided for hereunder.
     9.4 Credits and Prorations.
     (a) The following will be apportioned with respect to the Property as of
12:01 a.m. (local time at the Property), on the day of Closing, as if Purchaser
were vested with title to the Property during the entire day upon which Closing
occurs:
          (i) rents, if any, as and when collected (the term “rents” as used in
this Agreement includes all payments due and payable by Tenants under the
Leases);
          (ii) taxes (including personal property taxes on the Personal
Property) and assessments levied against the Property as provided in
Section 9.4(b)(ii);
          (iii) amounts due under the Service Contracts;
          (iv) the cost of fuel stored on the Property, and gas, water,
electricity and other utility charges for which Seller is liable, if any, such
charges to be apportioned at Closing on the basis of the last invoices preceding
closing and adjusted post-closing to true-up the proration and adjustments based
on the amounts shown on the invoices subsequently received; and
          (v) any other operating expenses, pre-paid expenses, or other items
pertaining to the Property which are customarily prorated between a purchaser
and a seller in the area in which the Property is located.
     (b) Notwithstanding anything contained in the foregoing provisions:
          (i) At Closing, (A) Seller will, at Seller’s option, either deliver to
Purchaser any security deposits actually held by Seller pursuant to the Leases
or credit to the account of Purchaser the amount of such security deposits (to
the extent such security deposits are not applied against delinquent rents or
otherwise as provided in the Leases), and (B) Purchaser will credit to the
account of Seller all refundable cash or other deposits posted with utility
companies serving the Property, or, at Seller’s option, Seller will be entitled
to receive and retain such refundable cash and deposits;

21



--------------------------------------------------------------------------------



 



          (ii) Notwithstanding anything to the contrary herein, Purchaser
acknowledges that only real estate taxes and assessments (“Illinois Real Estate
Taxes”) for calendar year 2005, which are payable in 2006, are being prorated
hereunder, and no proration is being made for 2006 Illinois Real Estate Taxes
payable in 2007. Seller shall be responsible for 2005 Illinois Real Estate Taxes
corresponding to the number of days between January 1, 2006 and the Closing
Date. Seller has paid the first estimated installment of 2005 Illinois Real
Estate Taxes due March 1, 2006, and will receive a credit therefor at Closing
for the period from the Closing Date through June 30, 2006. Purchaser shall be
responsible for the payment of the second installment of 2005 Illinois Real
Estate Taxes payable in 2006 and the 2006 Illinois Real Estate Taxes payable in
2007. If the final tax bill for the 2005 Illinois Real Estate Taxes payable in
2006 has not been issued as of Closing, the proration of Illinois Real Estate
Taxes hereunder shall be reasonably estimated based on the 2004 Illinois Real
Estate Taxes paid in 2005. To the extent that the actual 2005 Illinois Real
Estate Taxes differ from the 2004 amount on which the proration was based,
Seller and Purchaser agree to reprorate such 2005 Illinois Real Estate Taxes
within thirty (30) days of receipt of the actual tax bill applicable to such
period. Any additional taxes (i.e., other than general real estate taxes)
relating to the year of Closing or prior years arising out of a change in the
use of the Land or the Improvements by Purchaser or a change in ownership will
be assumed by Purchaser effective as of Closing and paid by Purchaser when due
and payable, and Purchaser will indemnify, defend, and hold Seller harmless for,
from, and against any and all such taxes, which indemnification obligation will
survive the Closing, provided that the foregoing shall have no effect on the
proration of Illinois Real Estate Taxes as described above. When the amount of
such taxes is finally ascertained, any further adjustment will be promptly made
between the parties in cash. Notwithstanding the foregoing, Seller will not be
liable for any taxes to the extent that reimbursement of such taxes is payable
by a Tenant under a Lease;
          (iii) Charges referred to in this Section 9.4 which are payable by any
Tenant to a Third-Party will not be apportioned hereunder, and Purchaser will
accept title subject to any of such charges unpaid and Purchaser will look
solely to the Tenant responsible therefor for the payment of the same. If Seller
shall have paid any of such charges on behalf of any Tenant, and shall not have
been reimbursed therefor by the time of Closing, upon payment by such Tenant to
Purchaser, Purchaser will pay to Seller an amount equal to all such charges so
paid by Seller. Seller will provide a list to Purchaser of all such charges paid
by Seller within ten (10) days after the Effective Date;
          (iv) Seller will receive the entire advantage of any discounts for the
prepayment by it of any taxes, water rates or sewer rents;
          (v) As to gas, electricity and other utility charges referred to in
Section 9.4(a)(iv) above, Seller may on notice to Purchaser elect to pay one or
more of all of said items accrued to the date hereinabove fixed for
apportionment directly to the person or entity entitled thereto, and to the
extent Seller so elects, such item will not be apportioned hereunder, and
Seller’s obligation to pay such item directly in such case will survive the
Closing, provided that Seller provides Purchaser with evidence of payment within
two (2) business days after the date of such payment;

22



--------------------------------------------------------------------------------



 



          (vi) The Personal Property is included in this sale, without further
charge; provided, however, Purchaser will be solely responsible for all sales
and use taxes;
          (vii) Seller shall be responsible for the payment of only those Tenant
Inducement Costs and leasing commissions that are identified on Schedule 9.4(b)
attached hereto. To the extent that any such items identified on Schedule 9.4(b)
remain unpaid as of Closing, Purchaser shall receive a credit against the
Purchase Price for the unpaid balance of all such items, and Purchaser shall
then be responsible for the payment of all such items from and after Closing.
Except as otherwise listed on Schedule 9.4(b), Purchaser shall be responsible
for the payment of (A) all Tenant Inducement Costs and leasing commissions which
become due and payable (whether before or after Closing) (1) as a result of any
renewals or expansions of existing Leases, to the extent the renewal term or
term with respect to the expansion space commences after the Effective Date
hereof, and (2) under any new Leases entered into by Seller and approved by
Purchaser between the Effective Date and the Closing Date as provided in Section
7.3 hereof and (B) all Tenant Inducement Costs and leasing commissions which
become due and payable from and after the Closing Date with respect to all
existing Leases, including, without limitation, any such commissions arising out
of continuing obligations under the leasing agreements (notwithstanding the
termination thereof) set forth on Exhibit S. If, as of the Closing Date, Seller
shall have paid any Tenant Inducement Costs or leasing commissions for which
Purchaser is responsible pursuant to the foregoing provisions, Purchaser shall
reimburse Seller therefor at Closing. As set forth in Schedule 9.4(b), Purchaser
shall receive a fixed and agreed credit against the Purchase Price of
$546,000.00 with respect to contingencies related to the renewal and expansion
of the Lease with Barack Ferrazzano Kirschbaum Perlman & Nagelberg; provided,
however, Seller makes no representation or warranty with respect to such renewal
and expansion and said agreed and fixed credit shall apply, without adjustment,
regardless of the outcome of the negotiations of such renewal and expansion (or
any failure to reach an agreement) or the ultimate terms of any agreement.
Except for the $12,248.88 credit against the Purchase Price for free rent under
the Dillon Kane Lease as set forth in Schedule 9.4(b), Purchaser shall not be
entitled to any credits against the Purchase Price in connection with, and
Seller shall have no liability to Purchaser for any period of free, reduced or
abated rent under any Lease from and after the Effective Date;
          (viii) Unpaid and delinquent rent collected by Seller and Purchaser
after the date of Closing will be delivered as follows: (a) if Seller collects
any unpaid or delinquent rent for the Property, Seller will, within fifteen
(15) days after the receipt thereof, deliver to Purchaser any such rent which
Purchaser is entitled to hereunder relating to the date of Closing and any
period thereafter, and (b) if Purchaser collects any unpaid or delinquent rent
from the Property, Purchaser will, within fifteen (15) days after the receipt
thereof, deliver to Seller any such rent which Seller is entitled to hereunder
relating to the period prior to the date of Closing. Seller and Purchaser agree
that all rent received by Seller or Purchaser will be applied first to rents
that became due and payable after Closing, and second, to those which were due
and payable prior to Closing, in reverse order of maturity. Purchaser will make
a good faith effort after Closing to collect all rents in the usual course of
Purchaser’s operation of the Property, but Purchaser will not be obligated to
institute any lawsuit or other collection procedures to collect delinquent
rents. In the event that there shall be any rents or other charges under any
Leases which, although relating to a period prior to Closing, do not become due
and payable until after Closing or are paid prior to Closing but are subject to
adjustment after Closing (such as year end common area

23



--------------------------------------------------------------------------------



 



expense reimbursements and the like), then any rents or charges of such type
received by Purchaser or its agents or Seller or its agents subsequent to
Closing will, to the extent applicable to a period extending through the
Closing, be prorated between Seller and Purchaser as of Closing and Seller’s
portion thereof will be remitted promptly to Seller by Purchaser without
reduction for any costs of collection or processing; and
          (ix) Purchaser shall be entitled to a $100,000.00 agreed upon and
fixed credit against the Purchase Price for the repair of the steel beams as
described on Schedule 9.4(b), for which no construction contract has been
entered into by Seller and a contractor. From and after Closing, Purchaser shall
be solely responsible for the cost of such capital projects regardless of
whether the cost of such projects exceeds the amount of the credit set forth on
Schedule 9.4(b).
     (c) If the annual reconciliation of Tenant pass-throughs for the 2006
calendar year results in there being amounts due and payable by the Tenants,
Purchaser will collect such amounts and pay over to Seller the portion of such
amounts attributable to Seller’s period of ownership of the Property in 2006 no
later than April 30, 2007. If such reconciliation results in there being refunds
due and payable to Tenants on account of the pass through of specifically
designated expenses incurred during Seller’s period of ownership, Seller will
pay to Purchaser the portion of any such documented pass-through of expenses
attributable to Seller’s period of ownership of the Property in 2006 promptly
upon receipt of a written request therefor from Purchaser, which request shall
be delivered to Seller no later than April 30, 2007, and whereupon Purchaser
will promptly disburse the appropriate refunds to the Tenants.
     (d) With respect to operating expense recoveries billed for calendar year
2005 and before, Seller and Purchaser agree that Seller shall be solely
responsible for reimbursing Tenants for amounts attributable to operating
expense recoveries billed for such calendar years, as may be necessary based on
annual reconciliations for operating expense recoveries for such calendar years,
and Seller agrees to promptly make such payments to Tenants in accordance with
the Leases.
     (e) Either party shall be entitled to a post-Closing adjustment for any
incorrect proration or adjustment provided written notice thereof is given to
the other party within one hundred eighty (180) days of Closing, except with
respect to taxes and Tenant pass-through expenses, for which written notice must
be given no later than June 30, 2007.
     (f) The provisions of this Section 9.4 will survive the Closing.
     9.5 Closing Costs. Seller will be responsible for (a) state and county
transfer taxes and (b) the cost of the Owner’s Policy which Seller has expressly
agreed to cause the Title Insurer to issue pursuant to Section 9.2(m). Purchaser
will be responsible for the costs of (v) City of Chicago transfer taxes, (w) any
upgrades to the Owner’s Policy or additional endorsements not set forth in the
Title Commitment and any reinsurance or coinsurance, (x) any further update of
the Existing Survey or Updated Survey, or any new survey, (y) the costs relating
to any financing, including without limitation any mortgage taxes and any
additional costs for a Loan Policy of Title Insurance (provided that
availability of financing will not be a condition precedent to Closing), and
(z) any recording costs. Seller and Purchaser will each pay the fees of their
respective attorneys’ incurred in connection with this transaction.

24



--------------------------------------------------------------------------------



 



ARTICLE 10
Default
     10.1 Default by Purchaser. If Purchaser defaults and fails to consummate
this Agreement for any reason other than Seller’s default or the permitted
termination of this Agreement by either Seller or Purchaser as herein expressly
provided, Seller will be entitled, as its sole and exclusive remedy, to
terminate this Agreement and receive the Earnest Money as liquidated damages for
the breach of this Agreement, it being agreed between the parties hereto that
the actual damages to Seller in the event of such breach are impractical to
ascertain and the amount of the Earnest Money is a reasonable estimate thereof.
Nothing contained in this Agreement, however, will limit, restrict or impair the
liability of Purchaser under any indemnity provided by Purchaser under this
Agreement or under any of the documents and instruments executed and delivered
to Seller pursuant to the terms and conditions hereof.
     10.2 Default by Seller. In the event Seller fails to consummate this
Agreement for any reason other than Purchaser’s default or the permitted
termination of this Agreement by Seller or Purchaser as herein expressly
provided, Purchaser’s sole remedy will be either (a) to receive the return of
the Earnest Money, together with its documented direct costs and expenses
incurred in connection with its inspection of the Property and negotiations of
the transaction contemplated by this Agreement, not to exceed $50,000, which
return will operate to terminate this Agreement and release Seller from any and
all liability hereunder, or (b) to bring a suit for specific performance,
provided that any suit for specific performance must be brought within 90 days
of Seller’s default, to the extent permitted by law, Purchaser waiving the right
to bring suit at any later date. Purchaser agrees not to file a lis pendens or
other similar notice against the Property except in connection with, and after
the proper filing of a suit for specific performance.
     10.3 Notice and Cure. Neither Seller nor Purchaser will be deemed to be in
default hereunder until and unless such party has been given written notice of
its failure to comply with the terms hereof and thereafter does not cure such
failure within thirty (30) business days after receipt of such notice; provided,
however, that this Section 10.3 will not be applicable to a Purchaser’s failure
to deposit the Earnest Money on the date required hereunder or to a party’s
failure to make any deliveries or payments required of such party on the Closing
Date. The Closing Date will be automatically extended, if necessary, to provide
such thirty (30)-day cure period.
ARTICLE 11
Risk of Loss
     11.1 Minor Damage. In the event of loss or damage to the Property or any
portion thereof which is not “major” (as hereinafter defined), this Agreement
will remain in full force and effect provided Seller performs any necessary
repairs or, at Seller’s option, assigns to Purchaser all of Seller’s right,
title and interest to any claims and proceeds Seller may have with respect to
any casualty insurance policies or condemnation awards relating to the premises
in question. Seller agrees to maintain the insurance currently in place with
respect to the Property during the term of this Agreement. In the event that
Seller elects to perform repairs upon the Property, Seller will use reasonable
efforts to complete such repairs promptly and the date of Closing will be
extended a reasonable time (but not more than thirty (30) days) in order to
allow

25



--------------------------------------------------------------------------------



 



for the completion of such repairs. If Seller elects to assign a casualty claim
to Purchaser, the Purchase Price will be reduced by an amount equal to the
deductible amount under Seller’s insurance policy. Upon Closing, full risk of
loss with respect to the Property will pass to Purchaser.
     11.2 Major Damage. In the event of a “major” loss or damage, either Seller
or Purchaser may terminate this Agreement by written notice to the other party,
in which event the Earnest Money will be returned to Purchaser. If neither
Seller nor Purchaser elects to terminate this Agreement within ten (10) days
after Seller sends Purchaser written notice of the occurrence of major loss or
damage, then Seller and Purchaser will be deemed to have elected to proceed with
Closing, in which event Seller will, at Seller’s option, either (a) perform any
necessary repairs, or (b) assign to Purchaser all of Seller’s right, title and
interest to any claims and proceeds Seller may have with respect to any casualty
insurance policies or condemnation awards relating to the portion of the
Property in question. In the event that Seller elects to perform repairs upon
the Property, Seller will use reasonable efforts to complete such repairs
promptly and the date of Closing will be extended for a reasonable period of
time not to exceed one hundred twenty (120) days in order to allow for the
completion of such repairs. If Seller elects to assign a casualty claim to
Purchaser, the Purchase Price will be reduced by an amount equal to the
deductible amount under Seller’s insurance policy. Upon Closing, full risk of
loss with respect to the Property will pass to Purchaser.
     11.3 Definition of “Major” Loss or Damage. For purposes of Sections 11.1
and 11.2, “major” loss or damage refers to the following: (i) loss or damage to
the Property or any portion thereof such that the cost of repairing or restoring
the portion of the Property in question to a condition substantially identical
to that of the premises in question prior to the event of damage would be, in
the opinion of an architect selected by Seller and reasonably approved by
Purchaser, equal to or greater than Five Million Dollars ($5,000,000), (ii) loss
or damage constituting a basis for any Major Tenant to terminate its Lease
(unless such right to terminate is waived or not timely exercised) and (iii) any
loss due to a condemnation which permanently and materially impairs the current
use of the Property. If Purchaser does not give notice to Seller of Purchaser’s
reasons for disapproving an architect within ten (10) business days after
receipt of notice of the proposed architect, Purchaser will be deemed to have
approved the architect selected by Seller.

26



--------------------------------------------------------------------------------



 



ARTICLE 12
Brokerage Commissions
     Seller agrees to pay to Eastdil Secured (the “Broker”) a brokerage
commission upon the Closing pursuant to a separate written agreement between
Seller and Broker. Other than as stated in the first sentence of this
Article 12, Purchaser and Seller represent to the other that no real estate
brokers, agents or finder’s fees or commissions are due or will be due or arise
in conjunction with the execution of this Agreement or consummation of this
transaction by reason of the acts of such party. Each party agrees that should
any claim be made for brokerage commissions or finder’s fees by any broker or
finder other than the Broker by, through or on account of any acts of said party
or its representatives, said party will be responsible for and reimburse the
other party for any and all loss, liability, cost, damage and expense in
connection therewith (including reasonable attorneys’ fees). The provisions of
this Article 12 will survive Closing.
ARTICLE 13
Escrow
     13.1 Escrow Agent. The Title Insurer has agreed to act as escrow agent for
the convenience of the parties without fee or other charges for such services as
escrow agent. The Title Insurer will not be liable: (i) to any of the parties
for any act or omission to act except for its own gross negligence, bad faith or
willful misconduct; (ii) for any legal effect, insufficiency, or undesirability
of any instrument deposited with or delivered by the Title Insurer or exchanged
by the parties hereunder, whether or not the Title Insurer prepared such
instrument (except for the title commitment and title policy); (iii) for any
loss or impairment of funds that have been deposited in escrow while those funds
are in the course of collection, or while those funds are on deposit in a
financial institution, if such loss or impairment results from the failure,
insolvency or suspension of a financial institution, unless the Title Insurer
fails to move such funds to another financial institution in accordance with
joint written instructions from Seller and Purchaser to the Title Insurer;
(iv) for the expiration of any time limit or other consequence of delay, unless
a properly executed written instruction, accepted by the Title Insurer, has
instructed the Title Insurer to comply with such time limit; or (v) for the
default, error, action or omission of either Seller or Purchaser to the escrow.
The Title Insurer will be entitled to rely, in good faith, on any document or
paper received by it, believed by the Title Insurer, in good faith, to be bona
fide and genuine.
     13.2 Interpleader Action. In the event of any dispute as to the disposition
of the Earnest Money or any other monies held in escrow, the Title Insurer will
give written notice to all parties advising same that, in the absence of written
instructions signed by both Purchaser and Seller received within the next ten
(10) days, the Title Insurer may interplead the Earnest Money by filing an
interpleader action in the applicable court of the county in which the Property
is located (to the jurisdiction of which both parties hereby consent) or may
continue to hold the Earnest Money and take no action until the Title Insurer
receives such joint written instructions or an order of a court as to the
disposition of same. If the Title Insurer receives the aforesaid written
instructions, it will continue to hold the Earnest Money pursuant to such
written instructions. If the Title Insurer does not receive the aforesaid
written instructions, it may pay into the registry of the court the Earnest
Money and any other monies held in escrow or may

27



--------------------------------------------------------------------------------



 



continue to hold the Earnest Money and take no action until the Title Insurer
receives such joint written instructions or an order of a court as to the
disposition of same, whereupon the Title Insurer will be relieved and released
from any further liability as escrow agent hereunder. The Title Insurer will not
be liable for the Title Insurer’s compliance with any legal process, subpoena,
writs, orders, judgments and decree of any court, whether issued with or without
jurisdiction, and whether or not subsequently vacated, modified, set aside or
reversed.
ARTICLE 14
Miscellaneous
     14.1 Confidentiality. Purchaser and its representatives will hold in
strictest confidence all data and information obtained with respect to Seller,
its business or the Property that is not otherwise available to the public,
whether obtained before or after the execution and delivery of this Agreement,
and will not disclose the same to others; provided, however, that it is
understood and agreed that Purchaser may disclose such data and information to
Purchaser’s lender and to the employees, consultants, accountants, investors,
partners, and attorneys of Purchaser or as required by applicable laws. In the
event this Agreement is terminated or Purchaser fails to perform hereunder,
Purchaser will promptly return to Seller any statements, documents, schedules,
exhibits or other written information obtained from Seller in connection with
this Agreement or the transaction contemplated herein. It is understood and
agreed that, with respect to any provision of this Agreement which refers to the
termination of this Agreement and the return of the Earnest Money to Purchaser,
such Earnest Money will not be returned to Purchaser unless and until Purchaser
has fulfilled its obligation to return to Seller the materials described in the
preceding sentence. In the event of a breach or threatened breach by Purchaser
or its agents or representatives of this Section 14.1, Seller will be entitled
to an injunction restraining Purchaser or its agents or representatives from
disclosing, in whole or in part, such confidential information. Nothing herein
will be construed as prohibiting Seller from pursuing any other available remedy
at law or in equity for such breach or threatened breach. The provisions of this
Section 14.1 are subject to, and the parties will comply with, all applicable
law and any order of a competent court. Notwithstanding anything to the contrary
herein, Purchaser (or its affiliates or any entity advised by Purchaser’s
affiliates) shall be permitted to disclose the transaction contemplated by this
Agreement and/or the terms of this Agreement and any such information relating
to the Property in any document as may be necessary to comply with any
applicable federal or state securities laws, rules, or regulations or to comply
with the requirements of the Securities and Exchange Commission, the New York
Stock Exchange or any similar agency or body. In the event that any disclosure
is required of Purchaser in accordance with the preceding sentence, Purchaser
shall give to Seller a copy of any such filings or other disclosures to be made
not less than two (2) business days prior to making the filing or other
disclosure and shall permit Seller to make any similar, concurrent public
disclosure as Seller deems desirable or appropriate. This Section 14.1 will
survive Closing.
     14.2 Public Disclosure. From and after Closing, each of Seller and
Purchaser may release to the public such information as each such party desires
with respect to the sale contemplated herein or any matters set forth in this
Agreement, including, without limitation, the Purchase Price.

28



--------------------------------------------------------------------------------



 



     14.3 Discharge of Obligations. The acceptance of the Deed by Purchaser will
be deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.
     14.4 Assignment. Purchaser may assign its rights under this Agreement only
as set forth in Section 14.21 or upon the following conditions: (i) the assignee
of Purchaser must be an affiliate of Purchaser or an entity controlling,
controlled by, or under common control with Purchaser, (ii) all of the Earnest
Money must have been delivered in accordance herewith, (iii) the assignee of
Purchaser must assume all obligations of Purchaser hereunder, but Purchaser will
remain primarily liable for the performance of Purchaser’s obligations, and
(iv) a copy of the fully executed written assignment and assumption agreement
will be delivered to Seller at least five (5) days prior to Closing. Except for
transfers of interests in Hines-Sumisei U.S. Core Office Properties, LP, any
transfer, directly or indirectly, of any stock, partnership interest or other
ownership interest in any assignee of Purchaser to any person or entity that
would not be qualified to be a permitted assignee of Purchaser’s interest
hereunder requires Seller’s written approval, which approval may be given or
withheld in Seller’s sole discretion. Any assignment must be made on the form
attached as Exhibit O. Any assignment or attempted assignment by Purchaser of
this Agreement or any rights hereunder which does not satisfy the conditions of
the first sentence of this Section 14.4 will be void ab initio, of no force or
effect and Purchaser will remain fully liable for the performance of its
obligations under this Agreement.
     14.5 Notices. Any notice pursuant to this Agreement must be given in
writing by (a) personal delivery, or (b) reputable overnight delivery service
with proof of delivery, or (c) United States Mail, postage prepaid, registered
or certified mail, return receipt requested, or (d) legible facsimile
transmission sent to the intended addressee at the address set forth below, or
to such other address or to the attention of such other person as the addressee
will have designated by written notice sent in accordance herewith, and will be
deemed to have been given either at the time of personal delivery, or, in the
case of expedited delivery service or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile transmission, as of the date of the facsimile transmission (or next
business day if transmitted on a day other than a business day) provided that an
original of such facsimile is also sent to the intended addressee by means
described in clauses (a), (b) or (c) above. Unless changed in accordance with
the preceding sentence, the addresses for notices given pursuant to this
Agreement will be as follows:

         
If to Seller:
  c/o WestWind Capital Partners, LP  
 
  3290 Northside Parkway, Suite 675  
 
  Atlanta, Georgia 30327  
 
  Attn: Stephen D. McCarthy  
 
            L. Clay Adams  
 
  Jennifer S. Ross  
 
  Fax: (678) 538-9959  
 
     
And to:
  Olivier Catusse  
 
  Director

29



--------------------------------------------------------------------------------



 



         
 
  KanAm Grund Kapitalanlagegesellschaft mbH  
 
  MesseTurm  
 
  60308 Frankfurt Am Main  
 
  Fax: 011 49 69 7104 11 600  
 
     
with a copy to:
  King & Spalding, LLP  
 
  1180 Peachtree Street  
 
  Atlanta, Georgia 30309  
 
  Attn: W. Clay Gibson  
 
  Fax: (404) 572-5131  
 
     
If to Purchaser:
  Hines-Sumisei U.S. Core Properties, LP  
 
  2800 Post Oak Boulevard, Suite 4800  
 
  Houston, Texas 77056  
 
  Attn: Edmund A. Donaldson  
 
  Fax: (713) 966-2075  
 
     
with a copy to:
  Hines Interests Limited Partnership  
 
  Midwest Regional Office  
 
  One South Dearborn, Suite 2000  
 
  1 South Dearborn Street  
 
  Chicago, Illinois 60603  
 
  Attn: Thomas Danilek  
 
  Fax: (312) 419-1932  
 
     
And to:
  Baker Botts L.L.P.  
 
  2001 Ross Avenue  
 
  Dallas, Texas 75201  
 
  Attn: Jonathan W. Dunlay  
 
  Fax: (214) 661-4711

     14.6 Modifications. This Agreement cannot be changed orally, and no
executory agreement will be effective to waive, change, modify or discharge it
in whole or in part unless such executory agreement is in writing and is signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought.
     14.7 Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described in this Agreement, the day of the act or event
after which the designated period of time begins to run is not to be included
and the last day of the period so computed is to be included, unless such last
day is a Saturday, Sunday or legal holiday under the laws of the State in which
the Property is located, in which event the period will run until the end of the
next day which is neither a Saturday, Sunday or legal holiday. The final day of
any such period will be deemed to end at 5 p.m., Eastern time.

30



--------------------------------------------------------------------------------



 



     14.8 Successors and Assigns. The terms and provisions of this Agreement are
to apply to and bind the permitted successors and assigns of the parties hereto.
     14.9 Entire Agreement. This Agreement, including the Exhibits, contains the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.
     14.10 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Purchaser
will, if requested by Seller, execute acknowledgments of receipt with respect to
any materials delivered by Seller to Purchaser with respect to the Property. The
provisions of this Section 14.10 will survive Closing.
     14.11 Counterparts; Facsimile Signatures. This Agreement may be executed in
identical counterparts, and all such executed counterparts will constitute the
same agreement. It will be necessary to account for only one such counterpart in
proving this Agreement. Signatures to this Agreement transmitted by telecopy,
facsimile or electronic mail will be valid and effective to bind the party so
signing. Each party agrees to promptly deliver any execution original to this
Agreement with its actual signature to the other party, but a failure to do so
will not affect the enforceability of this Agreement, it being expressly agreed
that each party to this Agreement will be bound by its own signature sent by
telecopy, facsimile or electronic mail and will accept the signature of the
other party so transmitted.
     14.12 Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Agreement will nonetheless remain in full force and effect.
     14.13 Applicable Law; Jurisdiction. Seller and Purchaser hereby irrevocably
(i) agree that this Agreement will in all respects be governed by and construed
in accordance with the laws of the State of Illinois and (ii) submit to the
jurisdiction of any state or federal court sitting in Cook County, Illinois, in
any action or proceeding arising out of or relating to this Agreement and hereby
irrevocably agree that all claims in respect of such action or proceeding will
be heard and determined in a state or federal court sitting in Cook County.
Purchaser and Seller agree that the provisions of this Section 14.13 will
survive the Closing.
     14.14 No Third-Party Beneficiary. The provisions of this Agreement and of
the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any
Third-Party, and accordingly, no Third-Party will have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.
     14.15 Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

31



--------------------------------------------------------------------------------



 



     14.16 Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party will not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.
     14.17 Termination of Agreement. It is understood and agreed that if either
Purchaser or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination will operate to relieve Seller and Purchaser
from all obligations under this Agreement, except for such obligations as are
specifically stated herein to survive the termination of this Agreement.
     14.18 Exculpation of Seller and Related Parties. Notwithstanding anything
to the contrary contained in this Agreement or in any exhibits attached hereto
or in any documents executed in connection herewith, it is expressly understood
and agreed by and between the parties hereto that: (a) the recourse of Purchaser
or its successors or assigns against Seller in connection with this Agreement,
including, without limitation, with respect to any alleged act or omission of
Seller or any representative of Seller, any misrepresentation (whether allegedly
intentional or unintentional) by or on behalf of Seller, or any breach by or on
the part of Seller of any representation, warranty, covenant, undertaking,
indemnity or agreement contained in this Agreement or in any of the Seller’s
Closing Documents, and any attorneys’ fees provided for under Section 14.20
(collectively, “Seller’s Undertakings”) will not exceed the lesser of (i) the
Liability Cap or (ii) the value of Seller’s interest in the Property as of the
Closing Date, and in any event will not survive Closing beyond September 29,
2006 unless written notice containing a description of the specific nature of
such breach will have been given by Purchaser to Seller on or before
September 29, 2006 and an action will have been commenced by Purchaser against
Seller for said breach on or before October 29, 2006, and (b) no personal
liability or personal responsibility of any sort with respect to any of Seller’s
Undertakings or any alleged breach thereof is assumed by, or will at any time be
asserted or enforceable against, Seller or its affiliates, or against any of the
respective shareholders, directors, officers, employees, agents, advisors,
constituent partners, members, beneficiaries, trustees or representatives of
Seller or its affiliates. Notwithstanding anything to the contrary herein,
(I) the provisions of Section 9.4 that expressly survive for a period beyond
September 29, 2006 shall survive until the date specified, (II) the obligations
and indemnities set forth in Section 7.4, the Withholding Escrow Agreement and
Section 9.2(s) shall not be subject to the survival limitation or Liability Cap
set forth in this Section 14.18 and (III) any Seller Estoppel given shall not be
subject to the Liability Cap and shall survive for a period of one (1) year, as
more particularly set forth in the form attached hereto as Exhibit R.
     14.19 Time of the Essence. Time is of the essence in this Agreement.
     14.20 Attorneys’ Fees. In the event either party files a lawsuit in
connection with this Agreement or any provisions contained herein, then the
party that prevails in such action shall be entitled to recover from the
non-prevailing party, in addition to all other remedies or damages, as limited
herein, reasonable attorneys’ fees and costs of court incurred in such lawsuit.
This covenant shall survive the Closing or termination of this Agreement.

32



--------------------------------------------------------------------------------



 



     14.21 Like-Kind Exchange. Notwithstanding Section 14.4, Purchaser may
consummate the purchase of the Property as part of a like kind exchange (the
“Exchange”) pursuant to Section 1031 of the Internal Revenue Code of 1986, as
amended (the “Code”), and, in connection therewith and for that sole purpose,
may assign its rights under this Agreement, but not its obligations, to a third
party (the “Agent”) that will act as qualified intermediary pursuant to an
assignment that satisfies the requirements of Treasury Regulations
Section 1.1031(k) - 1(g)(4)(v). Seller will reasonably cooperate with Purchaser
in that regard, provided that Purchaser will pay any additional costs that would
not otherwise have been incurred by Purchaser or Seller had Purchaser not
consummated its purchase through the Exchange, and in no event will the Closing
or any other requirement under this Agreement be delayed or otherwise affected
by the Exchange. Specifically, but without limiting the generality of the
foregoing, the Exchange will not be a condition precedent to Purchaser’s
obligation to perform under this Agreement. In connection with the Exchange,
Seller will not (a) have its rights under this Agreement affected or diminished
in any manner, (b) be responsible for compliance with or be deemed to have
warranted to Purchaser that the Exchange in fact complies with Section 1031 of
the Code, (c) appear in the chain of title of any other property, or (d) incur
any additional costs or liabilities other than as expressly set forth in this
Agreement. Purchaser will indemnify and hold Seller harmless from and against
any and all costs, liabilities or obligations (including attorney’s fees)
arising from the Exchange, which indemnification agreement will survive the
Closing.
     14.22 Cooperation with Purchaser’s Auditors and SEC Filing Requirements.
Seller shall provide to Purchaser, or shall cause its property manager to
provide to Purchaser (at Purchaser’s expense) copies of, or shall provide
Purchaser access to, such factual information relating to the period of Seller’s
ownership as may be reasonably requested by Purchaser and in the possession or
control of Seller, its property manager or accountants, to enable Purchaser’s
auditor (Deloitte & Touche LLP or any successor auditor selected by Purchaser)
to conduct an audit of the income statements of the Property for the year to
date of the year in which the Closing occurs plus up to the three prior calendar
years, excluding any confidential information described in Section 4.10 hereof;
provided, however, Seller shall not be required to provide any such
documentation for any period prior to the date that Seller acquired the
Property. Purchaser shall be responsible for all out-of-pocket costs associated
with this audit. Seller shall reasonably cooperate (at no cost to Seller) with
Purchaser’s auditor in the conduct of such audit. In addition, Seller agrees to
provide, or to cause its property manager to provide, to Purchaser’s auditor a
letter of representation in the form attached hereto as Exhibit T (the
“Representation Letter”), and, if requested by such auditor, historical
financial statements for the Property, including income and balance sheet data
for the Property, but only to the extent prepared by or for Seller for the years
in which it has owned the Property, whether required before or after Closing.
Without limiting the foregoing, (i) Purchaser or its designated independent or
other auditor may audit Seller’s operating statements of the Property for the
period of Seller’s ownership of the Property, at Purchaser’s expense, and Seller
shall provide such documentation as Purchaser or its auditor may reasonably
request in order to complete such audit, and (ii) Seller shall furnish to
Purchaser such financial and other information relating to the period of
Seller’s ownership of the Property as may be reasonably required by Purchaser or
any Affiliate of Purchaser to make any required filings with the Securities and
Exchange Commission or other governmental authority; provided, however, that the
foregoing obligations of Seller shall be limited to providing such information
or documentation as relates to the period of Seller’s ownership of the Property
and as may be in the possession of, or reasonably obtainable by, Seller, its
property manager or

33



--------------------------------------------------------------------------------



 



accountants, at no cost to Seller, and in the format that Seller (or its
property manager or accountants) have maintained such information. Nothing
contained in this Section 14.22 shall expand any representations or warranties
of Seller set forth in this Agreement, and Sell does not make, and expressly
disclaims, any representations and warranties to Purchaser with respect to the
information to be provided to the auditor as described in this Section 14.22,
and no such information shall be relied upon by Purchaser. The terms and
conditions upon which the auditor may rely on such information are set forth in
the Representation Letter, and Purchaser shall not be a party to or addressee of
the Representation Letter or have any third party or other rights thereunder.
[SIGNATURE PAGES FOLLOW]

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first written above.

              SELLER:
 
            KAN AM GRUND     KAPITALANLAGEGESELLSCHAFT MBH,     a German limited
liability company, for the benefit of Kan Am US grundinvest Fonds, a German
open-end real estate fund sponsored by Kan Am Grund Kapitalanlagegesellschaft
mbH
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[signatures continued on following page]





--------------------------------------------------------------------------------



 



                  PURCHASER:    
 
                HINES-SUMISEI U.S. CORE OFFICE     PROPERTIES, LP, a Delaware
limited partnership
 
                By:   Hines-Sumisei U.S. Core Office Trust, a Maryland real
estate investment trust, its general partner
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

SIGNATURE PAGE — 333 W. WACKER PURCHASE AND SALE AGREEMENT

 



--------------------------------------------------------------------------------



 



Title Insurer Joinder
By its execution below, Title Insurer acknowledges its receipt of a copy of this
Agreement and of the First Deposit in the amount of $16,000,000, and agrees to
hold and disburse the Earnest Money in accordance with the terms and conditions
of this Agreement.

              CHICAGO TITLE INSURANCE COMPANY
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Its:    
 
       

SIGNATURE PAGE — 333 W. WACKER PURCHASE AND SALE AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE OF SCHEDULES AND EXHIBITS:

     
SCHEDULE 5.3(b)
  MATERIAL DEFAULTS UNDER LEASES
SCHEDULE 5.3(c)
  CURRENTLY OUTSTANDING LEASING COMMISSIONS
SCHEDULE 5.3(d)
  CURRENTLY OUTSTANDING TENANT IMPROVEMENT ALLOWANCES AND LEASING COSTS
SCHEDULE 9.4(b)
  PURCHASE PRICE CREDITS
EXHIBIT A
  LEGAL DESCRIPTION OF THE LAND
EXHIBIT B-1
  LEASE SCHEDULE
EXHIBIT B-2
  SECURITY DEPOSIT SCHEDULE
EXHIBIT C
  CONTRACTS SCHEDULE
EXHIBIT D
  SCHEDULE OF INSURANCE COVERAGE REQUIREMENTS
EXHIBIT E
  CERTIFICATE OF RELEASE
EXHIBIT F
  [OMITTED]
EXHIBIT G
  FORM OF DEED
EXHIBIT H
  FORM OF BILL OF SALE
EXHIBIT I
  FORM OF ASSIGNMENT AD ASSUMPTION OF LEASES
EXHIBIT J
  FORM OF ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS
EXHIBIT K
  GENERAL ASSIGNMENT OF INTANGIBLES
EXHIBIT L
  FORM OF TENANT NOTICE
EXHIBIT M
  FORM OF WITHHOLDING ESCROW AGREEMENT
EXHIBIT N
  INFORMATION DOCUMENTS
EXHIBIT O
  FORM OF ASSIGNMENT
EXHIBIT P
  ENVIRONMENTAL REPORTS
EXHIBIT Q
  FORM OF CONTRACTOR ACKNOWLEDGEMENT
EXHIBIT R
  FORM OF SELLER ESTOPPEL
EXHIBIT S
  COMMISSION AGREEMENT SCHEDULE
EXHIBIT T
  FORM OF REPRESENTATION LETTER

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.3(b)
MATERIAL DEFAULTS UNDER LEASES
MacKelvie and Associates, P.C. (Suite 1050) has vacated its space and is no
longer paying rent. Manager has submitted a lease termination letter.
Sch. 5.3

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.3(c)
CURRENTLY OUTSTANDING LEASING COMMISSIONS

                                              Remaining       Total            
Commissions   Tenant   Commissions     Paid to Date     Outstanding  
Sanchez & Daniels
    182,218.25       —       182,218.25  
Gresham Partners
    79,823.14       39,911.57       39,911.57  
 
                       
 
                 
TOTAL
    262,041.39       39,911.57       222,129.82  
 
                 

Sch. 5.3

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.3(d)
CURRENTLY OUTSTANDING TENANT IMPROVEMENT ALLOWANCES
AND LEASING COSTS
LIST OF TENANT INDUCEMENT COSTS

                              Lease             Remaining       Required        
    Inducement   Tenant   Inducement     Paid to Date     Outstanding  
Chico & Nunes (1-1-06)
    94,800.00       84,574.89       10,225.11  
Dillon Kane
    71,122.50       —       71,122.50  
Freddie Mac
    1,203,120.00       480,036.00       723,084.00  
FTI Consulting
    400,480.00       —       400,480.00  
Mandell Menkes (8/1/05)
    142,470.00       20,152.00       122,318.00  
Nuveen Expansion
    891,000.00       —       891,000.00  
PMA Consulting
    82,380.00       82,162.00       218.00  
Prarie Realty
    79,000.00       56,500.00       22,500.00  
Sanchez & Daniels
    242,030.00       119,393.00       122,637.00  
Sanchez & Daniels (2006)
    92,839.60       —       92,839.60  
Skadden (Suite 1400)
    276,970.72       —       276,970.72  
Skadden (Suite 2080)
    492,748.80       446,088.80       46,660.00  
Water Street Capital
    361,305.00       347,321.13       13,983.87  
Wextrust
    498,100.00       335,940.76       162,159.24  
Terry Robbins
    42,260.00       —       42,260.00  
 
                       
 
                 
TOTAL
    4,970,626.62       1,972,168.58       2,998,458.04  
 
                 

Sch. 5.3

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.4(b)
PURCHASE PRICE CREDITS
Purchaser shall receive a credit at Closing for the items listed below, unless
Seller has previously paid any such amounts.
LIST OF GENERAL BUILDING CAPITAL IMPROVEMENTS

                              Contract             Remaining Costs       Amount
            Outstanding (Credit   Project Description   Awarded     Paid to Date
    to Purchaser)  
* Exterior Renovation
    1,660,350.00 *     618,000.00       1,042.350.00  
7th Floor Corridor Construction
    138,979.00       —       138,979.00  
Elevator Scaffolding
    87,303.00       —       87,303.00  
 
                       
 
                 
TOTAL
    1,886,632.00       618,000.00       1,268,632.00  
 
                 

 

*   The Contract Amount Awarded above for the Exterior Renovation ($1,660,350)
includes the following: (i) an original contract sum with the contractor of
$1,478,598 (which Seller believes includes a contingency for change orders of
$130,000); (ii) approved change orders resulting in a net increase in the
contract sum of $42,883 ($172,883 total change orders less the $130,000 credit
included in the original contract price); plus (iii) $138,869 for architectural
fees, project management, plumbing and other identified soft costs set forth in
the budget. Seller shall provide Purchaser a written statement from the
contractor or other evidencing reasonably acceptable to Purchaser establishing
that said $130,000 contingency credit for change orders was included in the
original contract sum of $1,478,598; provided, however, if Seller is wrong and
said $130,000 contingency credit was not included in the original contract sum
of $1,478,598, then the Contract Amount Awarded above shall be increased from
$1,660,350 to $1,790,350. At the Closing, as provided in Section 9.4(b)(vii),
Purchaser shall receive a credit against the Purchase Price for the unpaid
balance as of Closing of said amounts due with respect to the Exterior
Renovation project.

[Exhibit continued on following page]
Sch. 9.4(b)

 



--------------------------------------------------------------------------------



 



LIST OF TENANT INDUCEMENT COSTS

                                              Remaining Inducement       Lease
Required             Outstanding (Credits to   Tenant   Inducement     Paid to
Date     Purchaser)  
Chico & Nunes (1-1-06)
    94,800.00       84,574.89       10,225.11  
Dillon Kane
    71,122.50       —       71,122.50  
Freddie Mac
    1,203,120.00       480,036.00       723,084.00  
FTI Consulting
    400,480.00       —       400,480.00  
Mandell Menkes (8/1/05)
    142,470.00       20,152.00       122,318.00  
Nuveen Expansion
    891,000.00       —       891,000.00  
PMA Consulting
    82,380.00       82,162.00       218.00  
Prarie Realty
    79,000.00       56,500.00       22,500.00  
Sanchez & Daniels
    242,030.00       119,393.00       122,637.00  
Sanchez & Daniels (2006)
    92,839.60       —       92,839.60  
Skadden (Suite 1400)
    276,970.72       —       276,970.72  
Skadden (Suite 2080)
    492,748.80       446,088.80       46,660.00  
Terry Robbins
    42,260.00       —       42,260.00  
Water Street Capital
    361,305.00       347,321.13       13,983.87  
Wextrust
    498,100.00       335,940.76       162,159.24  
 
                 
Total Due Under Schedule 5.3(d)
    4,970,626.62       1,972,168.58       2,998,458.04  
 
                       
#12 Karad Drug
    15,000.00       —       15,000.00  
Gresham Partners
    950,885.00       —       950,885.00  
Mandell Menkes (8/1/06)
    213,705.00       —       213,705.00  
Sanchez & Daniels (8/1/06)
    145,775.00       —       145,775.00  
Sanchez & Daniels (8/1/10)
    291,550.00       —       291,550.00  
 
                 
Total Future Obligations
    1,616,915.00       —       1,616,915.00  
 
                       
 
                 
TOTAL
    6,587,541.62       1,972,168.58       4,615,373.04  
 
                 

RENT ABATEMENT

              Lease Required   Tenant   Total Abatement  
Dillon Kane (10/07)
    12,248.88  
 
       
TOTAL
    12,248.88  

Sch. 9.4(b)

 



--------------------------------------------------------------------------------



 



LIST OF LEASING COMMISSIONS

                                              Remaining                      
Commissions       Total             Outstanding (Credit   Tenant   Commissions  
  Paid to Date     to Purchaser)  
Sanchez & Daniels
    182,218.25       —       182,218.25  
Gresham Partners
    79,823.14       39,911.57       39,911.57  
 
                       
 
                 
TOTAL
    262,041.39       39,911.57       222,129.82  
 
                 

CAPITAL PROJECTS WITHOUT CONTRACTS FOR WHICH PURCHASER SHALL BE ENTITLED TO A
CREDIT

              Expected     Project Description   Cost  
Steel Beam Repairs
    100,000  
 
       
 
     
TOTAL
    100,000  
 
     

         
BARACK FERRAZZANO CONTINGENCY CREDIT
  $ 546,000  
 
     
 
       
TOTAL
  $ 546,000  

Sch. 9.4(b)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF THE LAND
A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
LEASE SCHEDULE

              Suite   Tenant   Lease Date   Amendment Date
Lobby
  #12 Karad Drug Co., Inc.   September 1, 1994   1st Amendment dated August 31,
1995
2nd Amendment dated June 30, 2005
 
           
Lobby
  Bank One, N.A.   November 7, 2001   1st Amendment to License Agreement dated
May 31, 2005
 
           
2700, 2800, 2950
  Barack Ferrazzano Kirschbaum
Perlman & Nagelberg   December 1, 1987   Undated Certificate signed
November 1987
Letter Agreement dated June 9, 1988
1st Amendment dated February 5, 1992
Certificate dated as of March 30, 1992
2nd Amendment dated July 16, 1993
Letter Agreement dated July 21, 1993
Letter dated May 19, 1994
Letter dated June 23, 1994
3rd Amendment dated November 30, 1994
Letter Agreement dated August 21, 1995
4th Amendment dated April 8, 1997
5th Amendment dated June 10, 1999
Letter dated August 15, 2000
6th Amendment dated October 6, 2001
Subordination Non-Disturbance and Attornment Agreement dated November 1, 2001
Agreement dated January 1, 2002
Letter dated August 5, 2002
Assignment and Assumption of Lease Agreement dated April 1, 2004
Letter dated July 15, 2004
Subordination Non-Disturbance and Attornment Agreement dated August 14, 2004
 
           
1200
  The Burridge Group, LLC   April 10, 2000   Acknowledgement of Lease Assignment
dated April 25, 2005
 
           
2080
  Bulgarian American Enterprise Fund   March 31, 1992   1st Amendment dated
August 22, 1995
2nd Amendment dated June 29, 2000
Sublease dated July 22, 2002 (Skadden)
Consent to Sublease dated July 24, 2002
 
           
1650
  Chico & Nunes P.C.   December 2, 2005   n/a
 
           
810
  Clark, Inc.   May 11, 2004   n/a
 
           
1030, 1060, 1100
  Diageo North America, Inc.   July 22, 1998   Subordination Non-Disturbance and
Attornment
Agreement dated August 24 1998
1st Amendment dated July 31, 2001
Consent to Sublease dated February 5, 2004
2nd Amendment dated August 16, 2004
Consent to Sub-Sublease dated August 1, 2005

B-1-1



--------------------------------------------------------------------------------



 



              Suite   Tenant   Lease Date   Amendment Date
850
  Dillon Kane Group, LLC   May 1, 2005   n/a
 
           
400, 420, 450, 460
  E.Piphany, Inc.   February 8, 2001   1st Amendment dated April 11, 2001
Consent to Sublease dated April 9, 2002
Consent to Sublease dated June 20, 2002
Consent to Sublease dated July 24, 2002
Consent to Sublease dated August 23, 2004
 
           
2500
  Federal Home Loan Mortgage Corporation   June 1, 1998   1st Amendment dated
May 31, 2001
2nd Amendment dated July 31, 2004
 
           
600
  FTI Consulting, Inc.   June 16, 1993   1st Amendment dated August 14, 1997
2nd Amendment dated September 27, 2000
3rd Amendment dated January 24, 2003
4th Amendment dated December 2, 2005
 
           
1720
  Gardner Carton & Douglas LLP   November 25, 1997   1st Amendment dated
January 1, 2003
2nd Amendment dated March 31, 2003
Assignment and Assumption of Lease and Consent dated May 1, 2004
Consent to Sublease dated April 25, 2005
 
           
210
  Gimme Credit   November 1, 2004   n/a
 
           
1220, 1500
  Globalcom Inc.   March 12, 2001   Landlords Consent dated October 31, 2004
 
           
700
  Gresham Partners   September 30, 2005   Subordination Non-Disturbance
Agreement dated October 19, 2005
 
           
950
  Harrison & Held P.C.   September 1, 1994   1st Amendment dated August 7, 1995
2nd Amendment dated April 24, 1997
Consent to Sulease dated August 28, 2003
Assignement and Assumption of Lease and Consent dated January 29, 2004
3rd Amendment dated December 31, 2004
Commencement Letter dated February 17, 2005
4th Amendment dated January 25, 2006
 
           
1015
  Jack Greenberg   January 6, 2003   1st Amendment dated April 28, 2004
Assignment and Assumption from McDonald’s dated April 30, 2005
2nd Amendment dated May 1, 2005
 
           
2600
  Kelley Drye & Warren LLP   July 19, 2002   1st Amendment dated December 12,
2002
Subordination Non-Disturbance Agreement dated July 19, 2002
 
           
250
  Leopardo Companies, Inc.   October 12, 1998   1st Amendment dated January 25,
2000
2nd Amendment dated April 17, 2001
3rd Amendment dated December 10, 2002
4th Amendment dated January 29, 2004
 
           
300, 370
  Mandell Menkes & Surdyk LLC   May 31, 2001   1st Amendment dated May 12, 2003
2nd Amendment dated July 26, 2005

B-1-2



--------------------------------------------------------------------------------



 



              Suite   Tenant   Lease Date   Amendment Date
200
  Marcus & Millichap Real Estate Investment Co.   February 5, 2004   Temporary
Occupancy Agreement dated January 26, 2004
Commencement Letter dated May 14, 2004
 
           
900
  National Indemnity Co.   January 31, 2005   Bill of sale dated January 31,
2005
 
           
2900, 3000, 3100,
3200, 3300, 3400,
3500, 3600
  Nuveen Investments, Inc.   January 31, 1998   1st Amendment dated September 8,
1999
2nd Amendment dated July 31, 2004
 
           
1860
  Objectwave   May 27, 1999   1st Amendment dated April 28, 2000
1st Amendment dated April 29, 2004
 
           
1010
  Parson Consulting LLC   December 29, 1999   Consent to Assignment dated
May 16, 2002
1st Amendment dated January 13, 2004
 
           
Lobby
  Pepi Corporation   October 1, 1995   1st Amendment dated October 1, 2005
 
           
880
  PMA Consultants of Illinois L.L.C.   December 22, 1999   Assignment and
Assumption of Lease and Consent dated May 12, 2004
1st Amendment dated May 12, 2004
Guarantee May 12, 2004
Reaffirmation of Guarantee May 12, 2004
 
           
1020
  Prairie Realty Advisors, Inc.   March 12, 2004   Possession Letter dated
March 15, 2004
 
           
500
  Sanchez & Daniels   December 12, 1991   1st Amendment dated October 31, 1995
2nd Amendment dated September 26, 1997
3rd Amendment dated August 25, 1999
4th Amendment dated August 18, 2003
Subordination Non-Disturbance Agreement dated August 11, 2004
5th Amendment and Assignment from Sanchez, Daniels & Hoffman LLP dated
October 13, 2005
 
           
1400, 1425, 1450,
1900, 2000, 2100,
2200, 2300, 2400
  Skadden Arps Slate Meagher & Flom LLP   September 8, 1998   Amendment dated
September 8, 1998
1st Amendment dated December 31, 1998
2nd Amendment dated March 31, 1999
3rd Amendment dated July 21, 1999
4th Amendment dated November 30, 1999
5th Amendment dated October 23, 2000
6th Amendment dated August 12, 2002
7th Amendment dated April 12, 2003
8th Amendment dated August 28, 2003
Consent to Sublease dated March 8, 2005
 
           
830
  Terry Robbins   August 17, 1999   1st Amendment dated January 25, 2002
2nd Amendment dated February 16, 2005
 
           
340
  Ultimate Staffing L.P.   February 26, 1999   1st Amendment dated January 30,
2004
 
           
1620
  Water Street Capital   May 1, 2005   Temporary Occupancy Agreement dated
May 24, 2005

B-1-3



--------------------------------------------------------------------------------



 



              Suite   Tenant   Lease Date   Amendment Date
1700, 1710, 1800
  Weinberg & Richmond   April 30, 1995   Agreement dated November 10, 1995
1st Amendment dated November 1998
Consent to Sublease dated May 29, 2002
 
           
1600
  Wextrust Capital, LLC   March 17, 2005   n/a
 
           
1850
  World Jewish Digest   November 21, 2005   Note: Temporary Occupancy Agreement
 
           
 
  Yipes   January 28, 2002   n/a

B-1-4



--------------------------------------------------------------------------------



 



EXHIBIT B-2
SECURITY DEPOSIT SCHEDULE

          LIST OF SECURITY DEPOSITS         Tenant Name   Amount  
#12 Karad Drug
    1,828.00  
Dillon Kane
    23,833.94  
FTI International
    19,683.79  
FTI International
    14,773.99  
MCI Worldcom
    700.00  
Objectwave
    7,548.75  
Pepi Corporation
    4,416.67  
PMA Consultants
    12,985.96  
Sanchez Daniels
    33,116.00  
Sanchez Daniels
    32,782.76  
Stickler Nelson
    50,000.00  
Terry Robbins
    2,996.79  
Terry Robbins
    17,503.21  
Ultimate Staffing
    3,180.00  
 
       
 
     
TOTAL
    225,349.86  
 
     

              LIST OF LETTERS OF CREDIT             Tenant Name   Amount    
Status
Burridge Group
    30,000.00     Reduced from $75,000 as of 9/1/04 
Chico & Nunes
    32,292.00      
E.Piphany
    561,304.50     Can be reduced to $376,304.50 as of 5/1/05
Gimme Credit Publications, Inc.
    28,026.90      
Gresham Partners
    45,000.00      
Harrison & Held
    28,600.00     Reduced from $42,900 as of 7/1/05
Kelley Drye & Warren LLP
    250,000.00     Reduced from $500,000 as of 11/4/05
Mandell Menkes & Surdyk LLC
    101,753.00     Reduced from $169,588 as of 8/1/03
Prairie Realty Advisors, Inc.
    40,000.00      
Water Street Capital
    125,000.00      
Weinberg & Richmond
    75,000.00      
Wextrust Capital, LLC
    150,000.00      
 
           
 
       
TOTAL
    1,466,976.40      
 
         

B-2-1



--------------------------------------------------------------------------------



 



EXHIBIT C
CONTRACTS SCHEDULE
SERVICE CONTRACTS:

                  COMMENCEMENT TYPE OF SERVICE   CONTRACTOR   DATE
Window Washing
  Corporate Cleaning Services   9/1/2005
Exterminating
  Smithereen   4/1/2004
Janitorial Service
  Lakeside Building Maintenance   8/1/2003
Security Access System
  Phoenix   3/1/2005
Interior Landscape Maint
  Initial Tropical Plants   10/15/2005
Exterior Landscape Maint
  Skyline Landscape   4/1/2005
Engineer Uniform
  Cintas   2/4/2004
Elevator Maintenance
  Otis Elevator Company   4/1/2001
Electric Supply
  Constellation New Energy   4/15/05
Scavenger
  Premier Waste   5/1/2005
Lamp Recycling
  River Shannon   11/1/2003
Security
  SMI   10/1/2005
Parking
  Standard Parking   8/1/2003
Fire Life Safety
  Advanced Fire & Security   2/1/2004
Communication Riser Mngt
  Prime Communications   4/15/2005
Metal Maintenance
  Stuart Dean   9/1/2005
Wood Maintenance
  DMG Woodcare   7/15/2005
Roofing
  Allied Waterproofing   12/1/2003
Revolving Door Maintenance
  Midwest Door Services   1/1/2006
Building Automation
  Johnson Controls   3/1/2005
Water Treatment
  Clearwater Associates   2/1/2005

                  COMMENCEMENT TYPE OF LEASE   VENDOR   DATE
Copier Lease
  IFC Credit Corp.   4/15/2002
Postage Meter & Scale
  Pitney Bowes Corporation   5/22/2003
Web Hosting for Lease File
  Millennia Group   5/1/2004
Photocopier Lease/Maint
  Konica   6/1/2002
Winscore/Energy Check
  Servidyne Systems, Inc.   12/1/2001

C-1



--------------------------------------------------------------------------------



 



CONSTRUCTION CONTRACTS:

      Contract / Date   Description
Standard Form of Agreement between Owner and Contractor by and between Buck
Management Group, as agent for Kan Am Grund Kapitalanlagegesellschaft mbH, and
Leopardo Companies, Inc., dated October 1, 2005
  Plaza renovation
 
   
Standard Form of Agreement between Owner and Contractor by and between Buck
Management LLC, as agent for Kan Am Grund Kapitalanlagegesellschaft mbH, and
Leopardo Companies, Inc., dated October 1, 2005
  Elevator shaft catwalks
 
   
Agreement for Construction between Manager and Contractor by and between Buck
Management LLC, as agent for Kan Am Grund Kapitalanlagegesellschaft mbH, and
Leopardo Companies, Inc., dated January 13, 2006
  7th floor corridor upgrades

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
SCHEDULE OF INSURANCE COVERAGE REQUIREMENTS
Purchaser and its agents and consultants will have in effect commercial general
liability insurance naming Kan Am Grund Kapitalanlagegesellschaft mbH and
WestWind Capital Partners, LP as additional insured parties, with (i) limits of
not less than $2,000,000.00 per occurrence for personal injury, including bodily
injury and death, and property damage, and (ii) waiver of subrogation. Prior to
entering the Property, Purchaser must deliver to Seller certificates of
insurance evidencing such coverage, and further evidencing that such coverage
may only be terminated or modified upon thirty (30) days’ prior written notice
to Seller.

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
CERTIFICATE AND RELEASE
     For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, ___, a ___ (“Purchaser”) hereby certifies to KAN AM
GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German limited liability company, for the
benefit of Kan Am US grundinvest Fonds, a German open-end real estate fund
sponsored by Seller (“Seller”) as follows:
     1. Purchaser and Seller are parties to that certain Purchase and Sale
Agreement dated ___ (the “Agreement”) regarding certain property located in
Chicago, Illinois and more particularly described on Exhibit A (the “Property”).
     2. Purchaser and its consultants, independent contractors, and other
professional advisors of Purchaser’s choice have, or could have, (a) physically
inspected the Property, (b) determined the fair market value of the Property in
its AS IS condition, (c) satisfied themselves as to the financial performance of
the Property and its potential return on investment, (d) analyzed the present
and projected uses of the Property, (e) independently verified the completeness
and accuracy of the Information Documents and all other information provided by
Sellers and/or their agents which Purchaser deemed necessary or material in
connection with the transactions contemplated by the Agreement,
(f) independently tested and examined the Property from a physical, structural
and environmental standpoint, and (g) otherwise conducted a complete and
thorough investigation and examination of the Property, employing the highest
levels of due diligence and that Purchaser has accepted the Property AS IS.
     3. Purchaser releases Seller from and waives all claims against and
liability of Seller to Purchaser for any structural, physical and environmental
condition at the Property and further releases Seller from and waives all
liability of Seller to Purchaser for any and all claims or causes of action
based on, connected with, or arising out of any Environmental Laws, Hazardous
Material, requirement or liability imposed under any other law or regulation or
any governmental agency or regulatory body having jurisdiction over the
Property, or otherwise asserted against the Property or Purchaser by any person
or entity whatsoever.
     4. Purchaser has not relied upon any representation, inducement, or
unperformed promise of Seller or Seller’s employees, agents, contractors, or
investment advisors, extent to the extent expressly set forth and as expressly
limited in Article 5 and Section 14.18 of the Agreement.
     5. All capitalized terms unless otherwise defined have the same meaning as
set forth in the Agreement.
     IN WITNESS WHEREOF, Purchaser executed this Certificate and Release as of
this ___ day of ___, 20___.

     
 
  PURCHASER:
 
   
 
   
 
   

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
[OMITTED]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF DEED
THIS DOCUMENT WAS
PREPARED BY:
King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309
Attn: Ashley P. Frieden, Esq.
AFTER RECORDING
RETURN TO:
                                                            
                                                            
                                                            
Attn:                                                    
[This space reserved for recording data.]
SPECIAL WARRANTY DEED
     THIS SPECIAL WARRANTY DEED (the “Deed”), is made as of this ___ day of ___,
2006, by KAN AM GRUND KAPITLANLAGEGESELLSCHAFT MBH, a German limited liability
company, for the benefit of Kan Am US grundinvest Fonds, a German open-end real
estate fund sponsored by Kan Am Grund Kapitalanlagegesellschaft mbH, d/b/a Kan
Am Grund Kapitalanlagegesellschaft mbh LLC (the “Grantor”), having an office at
c/o WestWind Capital Partners, LP, 3290 Northside Parkway, Suite 675, Atlanta,
Georgia 30327, to ___, a ___ (the “Grantee”), having an address at ___.
WITNESSETH:
     That the Grantor for and in consideration of the sum of TEN AND 00/100THS
DOLLARS ($10.00) and other good and valuable consideration in hand paid by the
Grantee, the receipt and sufficiency of which is hereby acknowledged, by these
presents does GRANT AND CONVEY unto the Grantee and its successors and assigns
FOREVER, all of the real estate, situated in the County of Cook, and State of
Illinois described on Exhibit A attached hereto and made a part hereof together
with the building structures, fixtures and other improvements affixed to or
located on said real estate together with all rights and appurtenances
pertaining to such property including any right, title and interest of Grantor
in and to adjacent streets, alleys or rights of way, and together with all and
singular the hereditaments and

 



--------------------------------------------------------------------------------



 



appurtenances thereunto belonging, or in anywise appertaining, and the reversion
or reversions, remainder or remainders, rents, issues and profits thereof, and
all the estate, right, title, interest, claim or demand whatsoever, of Grantor,
either in law or equity, of, in and to the above described premises, with the
hereditaments and appurtenances (the “Property”), subject to those matters
described on Exhibit B attached hereto and made a part hereof (the “Permitted
Exceptions”).
     TO HAVE AND TO HOLD the Property, with the rights and appurtenances subject
to the Permitted Exceptions, unto the Grantee and its successors and assigns
forever.
     Grantor does covenant, promise and agree, to and with the Grantee and its
successors and assigns, that it has not done, or suffered to be done, anything
whereby the Property is, or may be, in any manner encumbered or charged, except
as herein recited, and that it WILL WARRANT AND FOREVER DEFEND the Property
against persons lawfully claiming, or to claim the same, by, through or under
Grantor but not otherwise, except for claims arising under or by virtue of the
Permitted Exceptions.
     IN WITNESS WHEREOF, the Grantor has caused its name to be signed to these
presents on the day, month and year first set forth above.

                  GRANTOR:    
 
                KAN AM GRUND
KAPITALANLAGEGESELLSCHAFT MBH, a
German limited liability company, for the benefit of Kan Am
US grundinvest Fonds, a German open-end real estate fund
sponsored by Kan Am Grund Kapitalanlagegesellschaft mbH
   
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Its:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           

G-2
 

 



--------------------------------------------------------------------------------



 



             
STATE OF                                        
    )      
 
    )     ss:
COUNTY OF                                        
    )      

I, the undersigned, a Notary Public in and for said County and State aforesaid,
DO HEREBY CERTIFY, that ___ and ___, as ___ and ___, respectively, of KAN AM
GRUND KAPITLANLAGEGESELLSCHAFT MBH, a German limited liability company,
personally known to me to be the same persons whose names are subscribed to the
foregoing instrument as such ___ and ___, appeared before me this day in person
and each acknowledged he/she signed and delivered said instrument as his/her
free and voluntary act, and as the free and voluntary act of said company, for
the uses and purposes therein set forth.
GIVEN UNDER my hand and Notarial Seal this ___ day of ___, 2006.
                                                                                                    
Notary
Public:                                                                            
Commission
Expiration:                                                            
G-3
 

 



--------------------------------------------------------------------------------



 



Exhibit A
To Exhibit G
Legal Description

 



--------------------------------------------------------------------------------



 



Exhibit B
To Exhibit G
Permitted Exceptions

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF BILL OF SALE
     For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, KAN AM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German
limited liability company, for the benefit of Kan Am US grundinvest Fonds, a
German open-end real estate fund sponsored by Kan Am Grund
Kapitalanlagegesellschaft mbH (“Seller”), hereby conveys to _____(“Purchaser”),
all of Seller’s right, title and interest in and to those certain items of
personal property described on Exhibit A attached hereto and made a part hereof
(the “Personal Property”) relating to certain real property located at 333 W.
Wacker Drive in Chicago, Illinois.
     Seller represents and warrants to Purchaser that Seller has not previously
conveyed, assigned or encumbered title to the Personal Property; however, Seller
specifically does not make any other express or implied warranty or
representation with respect to the Personal Property, including, but not limited
to, fitness for any particular purpose; the design or condition of the Personal
Property; the quality or capacity of the Personal Property; workmanship or
compliance of the Personal Property with the requirements of any law, rule,
specification or contract relating thereto; patent infringement; or latent
defect. Except as expressly stated herein, Purchaser accepts the Personal
Property on an “as is, where is” basis.
     This Bill of Sale is subject to Sections 5.8 and 14.18 of that certain
Purchase and Sale Agreement dated as of ___ by and between Seller and Purchaser.
     IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of ___, 2006.

                  KAN AM GRUND
KAPITALANLAGEGESELLSCHAFT MBH, a
German limited liability company, for the benefit of Kan Am
US grundinvest Fonds, a German open-end real estate fund
sponsored by Kan Am Grund Kapitalanlagegesellschaft mbH
   
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
  Its:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           

H-1
 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, KAN AM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German
limited liability company, for the benefit of Kan Am US grundinvest Fonds, a
German open-end real estate fund sponsored by Kan Am Grund
Kapitalanlagegesellschaft mbH, having its principal office at ______
(“Assignor”), hereby sells, transfers, assigns and sets over unto ______, having
its principal office at ______ (“Assignee”), its legal representatives,
successors and assigns, all of Assignor’s right, title and interest in, to and
under (a) those certain leases referred to on Exhibit A attached hereto and made
a part hereof (the “Leases”) affecting the real estate legally described in the
Agreement (as hereinafter defined) and commonly known as 333 W. Wacker Drive in
Chicago, Illinois (the “Property”), and (b) the rent therein referred except,
however, that portion of said rent attributable to periods of time prior to the
Closing Date (as defined in that certain Agreement of Purchase and Sale by and
between Assignor and Assignee, dated as of ___, 2006 (the “Agreement”).
     Assignee does hereby accept the foregoing Assignment and Assumption of
Leases subject to the terms and conditions herein and in the Leases, and does
hereby assume, without exculpation, as of the date hereof, and become
responsible for and agree to perform, discharge, fulfill and observe all of the
obligations, terms, covenants, provisions and conditions under the Leases
arising from and after the Closing Date and Assignee agrees to be liable for the
observance and performance thereof as fully as though Assignee was the original
landlord or lessor thereunder.
     Assignor agrees to protect, defend, indemnify and hold harmless Assignee,
its legal representatives, successors and assigns from any and all losses,
damages, expenses, fees (including, without limitation, reasonable attorneys’
fees), court costs, suits, judgments, liability, claims and demands whatsoever
in law or in equity, incurred or suffered by Assignee, its legal
representatives, successors and assigns or any of them arising out of or in
connection with the Leases as to events occurring prior to the Closing Date.
     Assignee agrees to protect, defend, indemnify and hold harmless Assignor,
its legal representatives, successors and assigns from any and all losses,
damages, expenses, fees (including, without limitation, reasonable attorneys’
fees), court costs, suits, judgments, liability, claims and demands whatsoever
in law or in equity, incurred or suffered by Assignor, its legal
representatives, successors and assigns or any of them arising out of or in
connection with the Leases as to events occurring from and after the Closing
Date.
     Notwithstanding anything to the contrary contained in this Assignment and
Assumption of Leases, it is expressly understood and agreed by and between the
parties hereto that any liability of Assignor hereunder will be limited as set
forth in Sections 5.8 and 14.18 of the Agreement.
I-1
 

 



--------------------------------------------------------------------------------



 



     This Assignment and Assumption of Leases will be binding upon and will
inure to the benefit of Assignor and Assignee and their respective
beneficiaries, legal representatives, heirs, successors and assigns.
     This Assignment and Assumption of Leases may be executed and delivered in
any number of counterparts, each of which so executed and delivered will be
deemed to be an original and all of which will constitute one and the same
agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Leases this ______ day of ______, 20___.

                  Assignor:    
 
                KAN AM GRUND
KAPITALANLAGEGESELLSCHAFT MBH, a
German limited liability company, for the benefit of Kan Am
US grundinvest Fonds, a German open-end real estate fund
sponsored by Kan Am Grund Kapitalanlagegesellschaft mbH
   
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
  Its:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
      Assignee:      
 
           
 
      a  
 
     
 
   
 
           
 
      By:    
 
     
 
   
 
      Name:    
 
     
 
   
 
      Its:    
 
     
 
   

I-2
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
ASSIGNMENT AND ASSUMPTION OF LEASES
LEASES
I-3
 

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF ASSIGNMENT AND ASSUMPTION OF CONTRACTS
     For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, KAN AM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German limited
liability company, for the benefit of Kan Am US grundinvest Fonds, a German
open-end real estate fund sponsored by Kan Am Grund Kapitalanlagegesellschaft
mbH, having its principal office at ______ (“Assignor”), hereby sells,
transfers, assigns and sets over to ______ (the “Assignee”), having its
principal office at ___, and Assignee hereby assumes and accepts the assignment
and delegation of all of Assignor’s right, title and interest in and to the
contracts described on Exhibit A attached hereto relating to certain real
property located at 333 W. Wacker Drive, Chicago, Illinois and Assignee hereby
accepts such assignment and hereby assumes the performance of all of the terms,
covenants and conditions imposed upon Assignor under said contracts accruing or
arising on or after the date of this Assignment.
     Assignor hereby covenants that Assignor will, upon written request, execute
and deliver to Assignee or Assignee’s successors, nominees or assigns
(collectively, “Assignee’s Successors”), any instruments as Assignee or
Assignee’s Successors may reasonably request in order to fully assign to
Assignee or Assignee’s Successors all Assignor’s right, title, and interest in
and to the contracts listed on Exhibit A hereto.
     Assignor will be responsible for and Assignee will not be liable for any
and all costs (including reasonable attorneys’ fees and costs), damages,
liabilities, claims, losses and causes of action incurred by or asserted against
Assignee as a result of any failure to perform any obligation of Assignor under
said contracts which accrued prior to the date of this Assignment.
     Assignee will be responsible for and Assignor will not be liable for any
and all costs (including reasonable attorneys’ fees and costs), damages,
liabilities, claims, losses, and causes of action incurred by or asserted
against Assignor as a result of any breach by Assignee, from and after the date
of this Assignment, of any of Assignee’s obligations under the contracts listed
on Exhibit A hereto.
     Notwithstanding anything to the contrary contained in this Assignment and
Assumption of Service Contracts, it is expressly understood and agreed by and
between the parties hereto that any liability of Assignor hereunder will be
limited as set forth in Sections 5.8 and 14.18 of that certain Agreement of
Purchase and Sale by and between Assignor and Assignee, dated as of ___, 2006.
     This Assignment and Assumption of Service Contracts will be binding upon
and will inure to the benefit of Assignor and Assignee and their respective
beneficiaries, legal representatives, heirs, successors and assigns.
     This Agreement may be executed and delivered in any number of counterparts,
each of which so executed and delivered will be deemed to be an original and all
of which will constitute one and the same instrument.
J-1
 

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of the date set forth below.
     Executed as of this ______ day of ______________, 20__.

                  Assignor:   KAN AM GRUND
KAPITALANLAGEGESELLSCHAFT MBH, a
German limited liability company, for the benefit of Kan Am
US grundinvest Fonds, a German open-end real estate fund
sponsored by Kan Am Grund Kapitalanlagegesellschaft mbH
   
 
             
 
    By:        
 
    Name:  
 
   
 
             
 
    Its:        
 
             
 
             
 
    By:        
 
             
 
    Name:        
 
             
 
    Its:        
 
             
 
             
Assignee:
                       
 
                         
 
                         

J-2
 

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
TO
ASSIGNMENT AND ASSUMPTION OF CONTRACTS
SCHEDULE OF CONTRACTS
(See Attached)
J-3
 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
GENERAL ASSIGNMENT OF INTANGIBLES
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, KAN AM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German
limited liability company, for the benefit of Kan Am US grundinvest Fonds, a
German open-end real estate fund sponsored by Kan Am Grund
Kapitalanlagegesellschaft mbH, having its principal office at ______
(“Assignor”), hereby sells, transfers, assigns and sets over unto ______, having
its principal office at ______ (“Assignee”), its legal representatives,
successors and assigns, all of Assignor’s right, title and interest in and to,
(i) all assignable existing warranties and guaranties (express or implied)
issued to Assignor in connection with the Property; (ii) all assignable
licenses, permits, certificates of occupancy, approvals, dedications,
subdivision maps or plats, land sale registrations, property reports,
conditional use permits, special use permits, declarations of non-significance,
environmental impact statements and entitlements issued, approved or granted to
or for the benefit of Seller or Seller’s predecessors in interest by applicable
governmental authorities or otherwise in effect and which relate to the
Property, and including (without limitation) all assignable development rights
and other intangible rights, titles, interests, privileges and appurtenances
owned by Seller or Seller’s predecessors-in-interest as owner of the Property
and in any way related to or used in connection with the Property, (iii) all
assignable trade names, logos, marks, trademarks, service marks, symbols and
items of identification relative to the Property which are owned by Seller,
(iv) all assignable licenses, consents, easements, rights of way and approvals
required to make use of utilities and to ensure vehicular and pedestrian ingress
and egress to the Property, (v) plans, drawings, specifications, surveys,
engineering reports, and other technical descriptions, if any, relating to the
Property in Assignor’s possession, and (vi) all other items of intangible
personal property owned by Assignor that relate in any way to the ownership,
use, leasing, maintenance, service or operation of the Property (collectively,
the “Intangibles”).
     This General Assignment of Intangibles will be binding upon and will inure
to the benefit of Assignor and Assignee and their respective beneficiaries,
legal representatives, heirs, successors and assigns.
     This General Assignment of Intangibles may be executed and delivered in any
number of counterparts, each of which so executed and delivered will be deemed
to be an original and all of which will constitute one and the same agreement.
     Notwithstanding anything to the contrary contained in this General
Assignment of Intangibles, it is expressly understood and agreed by and between
the parties hereto that any liability of Assignor hereunder will be limited as
set forth in Sections 5.8 and 14.18 of that certain Agreement of Purchase and
Sale by and between Assignor and Assignee, dated as of ___, 2006.
     All capitalized terms used herein unless otherwise defined herein have the
same meaning as set forth in the Agreement.
K-1
 

 



--------------------------------------------------------------------------------



 



[Signatures on following page]
K-2
 

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this General
Assignment of Intangibles this ______ day of ___, 20___.

                  Assignor:    
 
                KAN AM GRUND
KAPITALANLAGEGESELLSCHAFT MBH, a
German limited liability company, for the benefit of Kan Am
US grundinvest Fonds, a German open-end real estate fund
sponsored by Kan Am Grund Kapitalanlagegesellschaft mbH
   
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
  Its:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                Assignee:    
 
                     
 
  a,            
 
   
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           

K-3
 

 



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF TENANT NOTICE
NOTICE OF SALE
To:   All Tenants of 333 W. Wacker Drive, Chicago, Illinois
Re: Notice of Change of Ownership of 333 W. Wacker Drive, Chicago, Illinois
Dated: _______, 2006
To Whom It May Concern:
You are hereby notified as follows:

  1.   That as of the date hereof, Kan Am Grund Kapitalanlagegesellschaft mbH
has transferred, assigned, and conveyed all of its interest in and to the
above-described property (the “Property”) to [___] (the “New Owner”).     2.  
Future rental payments with respect to your lease premises at the Property
should be made to the New Owner, payable to “_______”, in accordance with your
Lease terms at the following address:

 
 
Any payments of rent (or other sums due under the lease) hereafter paid to any
other party than New Owner shall not relieve you of the obligation of making
said payments to New Owner.

  3.   Additionally, from the date of this letter all notices to landlord under
your lease should be sent to:

 
 

  4.   If there is a security deposit with respect to your lease, it has been
transferred to the New Owner and as such the New Owner shall be responsible for
holding the same in accordance with the terms of your lease.

     5. New Owner hereby directs you to add New Owner as an additional insured
under your comprehensive general liability insurance and all other insurance
maintained by you pursuant to your lease, which pursuant to your lease is
required to name landlord as an additional insured. Please forward to New Owner
at the address where notices are to be sent a certificate evidencing such
coverage.
Very Truly Yours,
L-1
 

 



--------------------------------------------------------------------------------



 



EXHIBIT M
FORM OF WITHHOLDING ESCROW AGREEMENT
     THIS ESCROW AGREEMENT (this “Agreement”) made as of this ______ day of
______, 2006, by and among [KAN AM ENTITY], a ______ (“Seller”), ___, a ______
(“Purchaser”), and ___, as escrow agent (“Escrow Agent”).
W I T N E S S E T H :
     WHEREAS, simultaneously herewith, Seller and Purchaser have consummated the
transactions contemplated by that certain Purchase and Sale Agreement, dated
___, 2006 (the “Contract”).
     WHEREAS, in accordance with the Contract, Purchaser has transferred (or,
pursuant to separate instructions, has directed Escrow Agent to transfer) to an
account designated by Escrow Agent simultaneously herewith the amount of _______
Dollars ($___) (the “Escrow Amount”), which Escrow Amount shall be deposited
with Escrow Agent, to be held pursuant to the terms of this Agreement.
     WHEREAS, the parties desire that Escrow Agent hold the Escrow Amount in
escrow, and Escrow Agent has agreed to hold the Escrow Amount in escrow, all
upon the terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises and agreements
contained herein and other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties agree as follows:
          (a) Escrow Agent hereby acknowledges receipt of the Escrow Amount,
which shall be held by Escrow Agent subject to the provisions of this Agreement.
          (b) The Escrow Amount shall be held in an interest bearing account at
_______ (or at such other commercial bank as Escrow Agent shall select and that
Seller and Purchaser shall approve, such approval not to be unreasonably
withheld).
          (c) All references to the Escrow Amount shall be deemed to include the
interest, if any, that is earned on the Escrow Amount. Escrow Agent shall not be
responsible for (i) any interest earned on the Escrow Amount except for such
interest as is actually earned or (ii) for the loss of any interest resulting
from the withdrawal of any interest-bearing investment prior to maturity or the
date interest is posted on such investment.
          (d) Within one hundred twenty (120) days of the date hereof, Seller
and Purchaser shall deliver jointly a written notice to Escrow Agent instructing
Escrow Agent as to the manner in which Escrow Agent is to disburse the Escrow
Amount. In addition, Purchaser may at any time instruct Escrow Agent to disburse
the Escrow Amount to the Internal Revenue Service if Purchaser believes that
such disbursement is required by applicable law; provided,

 



--------------------------------------------------------------------------------



 



however, prior to giving any such instruction to Escrow Agent, Purchaser shall
give not less than five (5) days prior notice to Seller of its intent to so
instruct Escrow Agent and shall discuss in good faith with Seller its position
prior to giving such instruction.
          (e) In the event that Seller shall desire to have the Escrow Amount
invested in a manner other than as provided for in this Agreement, the parties
hereto shall use good faith efforts to agree on an alternate means of holding
the Escrow Amount, including without limitation, depositing the Escrow Amount
with an alternate escrow agent, reasonably satisfactory to Purchaser and Seller.
          (f) All notices, demands, requests, consents, approvals or other
communications which are required or permitted to be given under this Agreement
or which any party hereto desires to give with respect to this Agreement (each,
a “Notice”) shall be in writing and shall be delivered by (i) hand delivery,
(ii) registered or certified mail, postage prepaid, return receipt requested,
(iii) reputable overnight courier service or (iv) facsimile, in each case
addressed or sent to the party to be notified as follows (or to such other
address or facsimile number as such party shall have specified at least ten
(10) days prior thereto by like notice).

     
If to Seller:
  [Kan Am Entity]
 
  c/o WestWind Capital Partners, LP
 
  The Forum
 
  3290 Northside Parkway
 
  Suite 675
 
  Atlanta, Georgia 30327
 
  Attention: Mr. Stephen D. McCarthy
 
                    Ms. Jennifer S. Ross
 
                    Mr. L. Clay Adams, Jr.
 
  Facsimile: (678) 538-9959
 
   
with a copy to:
  Kan Am Grund Kapitalanlagegesellschaft mbH
 
  Messe Turm 46th Floor
 
  Frankfurt, Germany 60308
 
  Attention: Olivier Catusse
 
  Facsimile: 011-49-69-7104-11-60
 
   
and with a copy to:
  King & Spalding, LLP
 
  1180 Peachtree Street
 
  Atlanta, GA 30309
 
  Attention: W. Clay Gibson
 
  Facsimile: (404) 572-5131
 
   
If to Purchaser:
   
 
                                                              
 
                                                              
 
                                                              
 
                                                              
 
  Attention:                                                            
 
  Facsimile:                                                            

M-2
 

 



--------------------------------------------------------------------------------



 



         
with a copy to:
       
 
 
 
   
 
       
 
       
 
       
 
       
 
       
 
 
Attention:                                                                                
   
 
 
Facsimile:                                                                                
   
 
       
If to Escrow Agent:
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
 
Attention:                                                                                
   
 
 
Facsimile:                                                                                
   

          (g) In the event any disagreement or dispute shall arise between or
among any of the parties hereto and/or any other persons resulting in adverse
claims and demands being made for the Escrow Amount, then, at Escrow Agent’s
option (i) Escrow Agent may refuse to comply with any claims or demands on it
and continue to hold the Escrow Amount until (a) Escrow Agent receives written
notice signed by Seller, Purchaser and any other person who may have asserted a
claim to or made a demand for the Escrow Amount directing the disbursement of
the Escrow Amount, in which event Escrow Agent shall then disburse the Escrow
Amount in accordance with said direction, or (b) Escrow Agent receives a
certified copy of a final and non-appealable judgment of a court of competent
jurisdiction directing the disbursement of the Escrow Amount, in which event
Escrow Agent shall then disburse the Escrow Amount in accordance with said
direction; or (ii) in the event Escrow Agent shall receive a written notice
advising that a litigation over entitlement to the Escrow Amount has been
commenced, Escrow Agent may deposit the Escrow Amount with the clerk of the
court in which said litigation is pending; or (iii) Escrow Agent may deposit the
Escrow Amount in a court of competent jurisdiction by the commencement of an
action for interpleader, the costs thereof to be borne by whichever of Seller
and Purchaser is the losing party. Notwithstanding the foregoing, and
notwithstanding any objection by Seller, Escrow Agent shall deliver the Escrowed
Funds to the Internal Revenue Service if directed to do so by Purchaser.
          (h) Escrow Agent shall not be or become liable in any way or to any
person for its refusal to comply with adverse claims and demands being made for
the Escrow Amount. Escrow Agent shall not be responsible for any act or failure
to act on its part nor shall it have any liability under this Agreement or in
connection herewith except in the case of its own willful misconduct or gross
negligence. This Agreement shall terminate and Escrow Agent shall be
automatically released from all responsibility and liability hereunder upon
Escrow Agent’s delivery or deposit of the Escrow Amount in accordance with the
provisions of this Agreement. Nonetheless, at Escrow Agent’s request, Purchaser
and Seller shall deliver to Escrow Agent, upon the termination of this
Agreement, a general release with respect to all matters arising out of or in
connection with this Agreement. Notwithstanding the foregoing, and
notwithstanding any objection by Seller, Escrow Agent shall deliver the Escrowed
Funds to the Internal Revenue Service if directed to do so by Purchaser.
M-3
 

 



--------------------------------------------------------------------------------



 



          (i) It is expressly understood that Escrow Agent acts hereunder as an
accommodation to Seller and Purchaser and as a depository only and is not
responsible or liable in any manner whatsoever for the sufficiency, correctness,
genuineness or validity of any instrument deposited with it, or for the form of
execution of such instruments, or for the identity, authority or right of any
person executing or depositing the same, or for the terms and conditions of any
instrument pursuant to which Escrow Agent or the parties may act.
          (j) The duties of Escrow Agent are purely ministerial. The Escrow
Agent shall not have any duties or responsibilities except those set forth in
this Agreement and shall not incur any liability in acting upon any signature,
notice, request, waiver, consent, receipt or other paper or document believed by
Escrow Agent to be genuine, and Escrow Agent may assume that any person
purporting to give it any notice on behalf of any party in accordance with the
provisions hereof has been duly authorized to do so.
          (k) Escrow Agent may act or refrain from acting in respect of any
matter referred to herein in full reliance upon and by and with the advice of
counsel which may be selected by it (including any member or employee of its
firm) and shall be fully protected in so acting or refraining from acting upon
the advice of such counsel. Notwithstanding the foregoing, and notwithstanding
any objection by Seller, Escrow Agent shall deliver the Escrowed Funds to the
Internal Revenue Service if directed to do so by Purchaser.
          (l) By its execution hereof, Seller hereby agrees to indemnify and
save Escrow Agent harmless from any and all loss, damage, claims, liabilities,
judgments and other cost and expense of every kind and nature which may be
incurred by Escrow Agent arising out of its acting as Escrow Agent hereunder
(including, without limitation, reasonable attorneys’ fees and disbursements,
which shall include the fees and disbursements of any member or employee of its
firm) except in the case of its own willful misconduct or gross negligence or
breach of this Agreement.
          (m) Neither this Agreement nor any provision hereof may be changed,
waived, discharged or terminated orally but only by an instrument in writing,
signed by the party against whom enforcement of such change, waiver, discharge
or termination is sought.
          (n) This Agreement and all matters relating hereto shall be governed
by and construed and interpreted in accordance with the law of the State of
Illinois.
          (o) This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.
          (p) This Agreement may be executed in multiple counterparts each of
which shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument. In addition, this Agreement may be
executed and delivered via facsimile and/or e-mail, provided that the document
so transmitted has been manually signed by (or on behalf of) the applicable
party(ies), and each such signature delivered by facsimile or e-mail shall have
the same force and effect as if the signatory(ies) had manually signed this
Agreement.
M-4
 

 



--------------------------------------------------------------------------------



 



          (q) It is understood and agreed that all understandings and agreements
heretofore had between the parties hereto with respect to the subject matter
hereof are merged into this Agreement, which alone fully and completely
expresses their agreement.
M-5
 

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement
as of the day and year first written above.

                  [KAN AM ENTITY]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                [PURCHASER]    
 
           
 
      By:                                             
 
      Name:    
 
      Its:    
 
                 ,         as Escrow Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

M-6
 

 



--------------------------------------------------------------------------------



 



EXHIBIT N
INFORMATION DOCUMENTS
1. Leases
2. Service Contracts
3. Title Commitment
4. Title Exception Documents
5. Argus Model
6. Photographs
7. Selected Lease Abstracts
8. Real Estate Tax Bills for the years 2004 through 2005
9. Zoning Certificate
10. Existing Survey
11. Environmental Report
12. Final PCA Report
13. Capital Memo
14. IVI Reliance Letters
15. Rent Roll
16. Stacking Plan
17. Historical Operating Statement
18. Offering Memorandum
19. 2006 Operating Expense Budget
20. Construction Contracts
N-1
 

 



--------------------------------------------------------------------------------



 



EXHIBIT O
FORM OF ASSIGNMENT OF AGREEMENT
ASSIGNMENT OF PURCHASE AND SALE AGREEMENT
     This ASSIGNMENT OF PURCHASE AND SALE AGREEMENT (this “Assignment”) is made
as of the ___, 2006, by and between _______, a _______, (“Assignor”), and
_______, a(n) _______ (“Assignee”).
RECITALS:

A.   _______ (“Seller”), as seller, and Assignor, as purchaser, entered into
that certain Purchase and Sale Agreement dated as of ___, 2006, regarding
certain real property and improvements located in Chicago, Illinois (the
“Property”) as more particularly described therein (the “Agreement”).

B.   Assignor desires to assign to Assignee all of Assignor’s right, title, and
interest as purchaser, in and to the Agreement, and Assignee desires to accept
such assignment, subject to the terms and provisions hereof.

AGREEMENTS:
     NOW, THEREFORE, in consideration of good and valuable consideration, the
receipt and legal sufficiency of which are acknowledged, the parties agree as
follows:

1.   Assignor has ASSIGNED, TRANSFERRED, CONVEYED and DELIVERED, and by these
presents does ASSIGN, TRANSFER, CONVEY and DELIVER, unto Assignee, its
successors and assigns, all of Assignor’s right, title, and interest in and to
the Agreement. Assignee hereby assumes the liabilities, obligations, duties, and
responsibilities of Assignor with respect to the terms and conditions of the
Agreement, and Assignee, by its execution hereof, will indemnify Assignor and
hold Assignor harmless from any and all claims under the Agreement.

2.   This Assignment is subject to and incorporates by reference the provisions
of Section 14.4 of the Agreement.

3.   This Assignment may be executed in one or more identical counterparts, each
of which is an original, and all of which together constitute one instrument. A
telecopy or facsimile transmission is binding on the party or parties whose
signatures appear thereon.

4.   Capitalized terms used in this Assignment have the meanings assigned in the
Agreement, unless otherwise defined herein.

O-1
 

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Assignment is executed to be effective as of the
date first above written.

     
 
  Assignor:
 
   
 
 
                                                                                                                        
a                                                                                                                       
 
   
 
 
By:                                                                                                                      
Name:                                                                                                                
Its:                                                                                                                       
 
   
 
  Assignee:
 
   
 
 
                                                                                                                        
a                                                                                                                       
 
   
 
 
By:                                                                                                                        
Name:                                                                                                                
Its:                                                                                                                        

EXECUTED by Seller to evidence its consent:

                  KAN AM GRUND KAPITALANLAGEGESELLSCHAFT MBH, a German limited
liability company, for the benefit of Kan Am US grundinvest Fonds, a German
open-end real estate fund sponsored by Kan Am Grund Kapitalanlagegesellschaft
mbH    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Its:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           

O-2



--------------------------------------------------------------------------------



 



EXHIBIT P
ENVIRONMENTAL REPORTS
Phase I Environmental Site Assessment prepared for KanAm Grund
Kapitalanlagegesellschaft mbH by IVI Due Diligence Services, Inc., dated
February 17, 2006, bearing IVI Project No. 60218714
P-1
 

 



--------------------------------------------------------------------------------



 



EXHIBIT Q
FORM OF CONTRACTOR ACKNOWLEDGEMENT
     THIS ACKNOWLEDGEMENT OF CONTRACTOR (“Acknowledgement”) is executed as of
___, 2006, by the undersigned (“Contractor”), for the benefit of ___, a ___
(“Assignee”).
     Understanding that KAN AM ___ (“Assignor”) has assigned the Construction
Contract, as hereinafter defined, to Assignee, and that Assignee is relying on
this Acknowledgement, Contractor hereby represents and warrants to, and consents
and agrees with, Assignee as follows.
     1. Construction Contract. Attached hereto as Exhibit “A” is a true, correct
and complete copy of the agreement and all addendums, attachments, supplements,
additions and amendments or change orders thereto (collectively, the
“Construction Contract”) between Contractor, as the contractor, and Assignor, as
the owner, relating to the work described therein (“Work”).
     2. Consent. Contractor acknowledges that Assignor has assigned the
Construction Contract to Assignee. Contractor hereby consents to the assignment
of the Construction Contract to Assignee to the extent required under the
Construction Contract.
     3. Status of Work. As of the date hereof, the Work which is the subject of
the Construction Contract has commenced, ___of the Work has been completed, $___
has been paid under the Construction Contract and $___ remains to be paid under
the Construction Contract for the payment in full for all of the Work.
     4. Amendment; Termination. The Construction Contract, a true, correct, and
complete copy of which is attached hereto as Exhibit A, has not been amended,
modified or terminated, is in full force and effect, and there are no defaults
by either Assignor or Contractor thereunder.
     5. Permits. All approvals, permits and licenses (including, without
limitation, a building permit) necessary for the Work have been obtained from
all necessary governmental authorities in either the name of Contractor or
Assignor.
     6. Counterparts; Facsimile Delivery. This Acknowledgement may be executed
in multiple counterparts, each of which shall constitute an original, but all of
which shall constitute one document. Delivery of an executed counterpart of this
Acknowledgement by facsimile shall be equally as effective as delivery of an
executed original counterpart and shall constitute a covenant to deliver an
executed original counterpart, but the failure to do so shall not affect the
validity, enforceability and binding effect of this Acknowledgement.
[Remainder of page intentionally left blank.]
Q-1
 

 



--------------------------------------------------------------------------------



 



     DATED as of the date first above written.

                  CONTRACTOR:    
 
                     
Address for Notices:
           
                                        
           
                                        
  By:        
 
           
                                        
  Name:        
 
           
                                        
  Title:        
 
           
                                        
           
                                        
           
                                        
           

Q-2
 

 



--------------------------------------------------------------------------------



 



Exhibit A to Exhibit Q
Construction Contract
[A true, correct and complete copy of the
Construction Contract follows this cover page.]
Q-3
 

 



--------------------------------------------------------------------------------



 



EXHIBIT R
FORM OF SELLER ESTOPPEL

     
To:
  ___, the purchaser of the Building (as defined below) and its lenders, and
their respective successors and assigns (collectively, “Purchaser”) The
undersigned hereby certifies to Purchaser and agrees as follows:

     1. ___, a ___ (“Tenant”), is the tenant under that certain Lease Agreement
(the “Lease”) by and between Tenant and the undersigned (“Landlord”), dated ___,
affecting space in the building known as ___, located at ___ (the “Building”). A
true, correct and complete copy of the Lease, including any amendments or
modifications thereto, is attached hereto as Exhibit A.
     2. The Lease commenced on ___.
     3. The Lease expires on ___. Tenant has no option or other right to extend
the term of the Lease except as set forth in the attached Lease.
     4. Tenant has accepted and is occupying the entire premises demised to it
under the Lease (the “Premises”), and all improvements to the Premises required
by the Lease have been completed by Landlord in accordance with the Lease. There
are no tenant improvement or other allowances that remain unpaid except as
follows: ___. Tenant is in physical occupancy of the entire Premises.
     5. No rents, additional rents, percentage rents or other sums or charges
have been paid more than one (1) month in advance. Tenant’s current monthly base
rent under the Lease is $___, and rent has been paid through ___, 2006.
     6. To Landlord’s knowledge, Tenant has no defenses to or offsets against
the enforcement of the Lease or any provision thereof by Landlord. To Landlord’s
knowledge, Tenant is not in default under the terms of its Lease.
     7. Tenant has deposited $___ as a security deposit with Landlord pursuant
to the terms of the Lease.
     8. Landlord has not agreed to grant Tenant any free rent or rent rebate
except as set forth in the Lease.
     9. To Landlord’s knowledge, Tenant has not assigned the Lease and has not
subleased the Premises or any part thereof.
     10. Tenant has no option or right to purchase the Building.
R-1
 

 



--------------------------------------------------------------------------------



 



     11. The Lease is in full force and effect.
          Landlord acknowledges that Purchaser (including any parties providing
financing for the purchase) will, and will be entitled to, rely on the truth and
accuracy of this Certificate in purchasing the Building from Landlord pursuant
to that certain Purchase and Sale Agreement between Purchaser and Landlord,
dated as of _______ (as the same may be amended from time to time, the “Purchase
Agreement”). Notwithstanding the foregoing, in the event that Landlord delivers
a Conforming Tenant Estoppel Certificate from Tenant (the “Tenant Estoppel”)
after the date hereof, or receives any other replacement Conforming Tenant
Estoppel Certificate as provided in Section 8.3 of the Purchase Agreement, then
this Certificate shall thereafter be void.
     The statements set forth in this Certificate (i) shall survive for a period
of one (1) year from and after the Closing (as defined in Section 9.1 of the
Purchase Agreement) and (ii) shall not be subject to the aggregate “floor” and
Liability Cap (as defined in Section 5.8 of the Purchase Agreement). The amount
of any claim made by Purchaser under this Certificate shall not be included in
the Liability Cap or otherwise have the effect of reducing Purchaser’s right to
bring a claim against Landlord for a breach of its representations and
warranties under the Agreement.
     As used in this Certificate, references to the “knowledge” of Landlord
shall have the same meaning as the “knowledge of Seller” defined in Section 5.7
of the Purchase Agreement.
Dated as of:                                        

              LANDLORD:
 
            [KAN AM ENTITY]
 
       
 
  By:                                                               
 
      Name:
 
      Title:
 
       
 
  By:                                                               
 
      Name:
 
      Title:

R-2
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO EXHIBIT R
LEASE
[To be attached]
R-3
 

 



--------------------------------------------------------------------------------



 



EXHIBIT S
COMMISSION AGREEMENT SCHEDULE
Commission Agreement by and between Kan Am Grund Kapitalanlagegesellschaft mbH
by and through Buck Management Group, LLC, its duly-authorized agent, and
Trammell Crow Company, dated January 31, 2006, relating to tenant Harrison &
Held
Exclusive Lease Agency Agreement by and between Kan Am Grund
Kapitalanlagegesellschaft mbH and Stone Real Estate Corp., dated September 31,
2005, relating to the retail space known as Suite 0080
Leasing Agreement by and between Kan Am Grund Kapitalanlagegesellschaft mbH and
Buck Management Group, LLC, dated August 16, 2004 **
 
** Leasing Agreement will be terminated at Closing pursuant to Section 5.3(c) of
this Agreement, but certain commissions may be due from and after Closing. Any
such commissions shall be paid as set forth in Section 5.3(c) hereof.
S-1
 

 



--------------------------------------------------------------------------------



 



EXHIBIT T
FORM OF REPRESENTATION LETTER
Date, 2006
Deloitte & Touche, LLP
333 Clay Street, Suite 2300
Houston, Texas 77002
We are providing this letter in connection with your audits of the statements of
revenues and certain operating expenses of the properties located at XX (“the
Properties”) for the years ended December 31, 200X, 200X and 200X [NOTE:
Representations shall be limited only to Kan Am Grund’s period of ownership] for
the purpose of expressing an opinion as to whether the statements of revenues
and certain operating expenses presents fairly, in all material respects,
revenues and certain operating expenses of the Properties in conformity with
accounting principles generally accepted in the United States of America.
We confirm that we are responsible for the design and implementation of programs
and controls to prevent and detect fraud.
Certain representations in this letter are described as being limited to matters
that are material. Items are considered material, regardless of size, if they
involve an omission or misstatement of accounting information that, in light of
surrounding circumstances, makes it probable that the judgment of a reasonable
person relying on the information would be changed or influenced by the omission
or misstatement.
We confirm, to the best of our knowledge and belief, the following
representations made to you during your audits.

  1.   The general ledger details provided to you were generated from our
general ledger and are complete and accurate in all material respects for the
years ended December 31, 200X, 200X and 200X and for the XX months ended XX,
200X [NOTE: Representations shall be limited only to Kan Am Grund’s period of
ownership].     2.   With respect to Kan Am Grund’s period of ownership, we have
no knowledge of any fraud or suspected fraud affecting the Properties involving
(1) management, (2) employees who have significant roles in the Properties’
internal control (3) others where the fraud could have a material effect on the
financial statements.     3.   With respect to Kan Am Grund’s period of
ownership, we have no knowledge of any allegations of fraud or suspected fraud
affecting the Properties received in communications from employees, former
employees or others.     4.   With respect to Kan Am Grund’s period of
ownership, there have been no

T-1



--------------------------------------------------------------------------------



 



communications from regulatory agencies concerning noncompliance with or
deficiencies in financial reporting practices.
Except where otherwise stated below, matters less than XX collectively are not
considered to be exceptions that require disclosure for the purpose of the
following representations. This amount is not necessarily indicative of amounts
that would require adjustment to, or disclosure in, the statements of revenues
and certain expenses.

  5.   With respect to Kan Am Grund’s period of ownership, to the extent
applicable related-party transactions including sales, and leasing arrangements
have been properly recorded or disclosed in the statements of revenues and
certain operating expenses.     6.   With respect to Kan Am Grund’s period of
ownership, there are no transactions that have not been properly recorded in the
accounting records underlying the statements of revenues and certain operating
expenses.     7.   With respect to Kan Am Grund’s period of ownership, we have
complied with all aspects of contractual agreements that would have an effect on
the statements of revenues and certain operating expenses in the event of
noncompliance.     8.   With respect to Kan Am Grund’s period of ownership, no
events have occurred subsequent to December 31, 200X that require consideration
as adjustments to, or disclosures in, the statements of revenues and certain
operating expenses.

T-2
 

 